Exhibit 10

 

HyperFeed Technologies, Inc.

2005 Long-Term Incentive Plan

 


1.                                       ESTABLISHMENT, PURPOSE AND TERM OF
PLAN.

 


1.1                                 ESTABLISHMENT.  THE HYPERFEED
TECHNOLOGIES, INC. 2005 LONG-TERM INCENTIVE PLAN (THE “PLAN”) IS HEREBY
ESTABLISHED EFFECTIVE AS OF NOVEMBER 4, 2005 (THE “EFFECTIVE DATE”), SUBJECT TO
APPROVAL BY THE SHAREHOLDERS OF THE COMPANY ON THAT DATE.


 


1.2                                 PURPOSE.  THE PURPOSE OF THE PLAN IS TO
ADVANCE THE INTERESTS OF THE PARTICIPATING COMPANY GROUP AND ITS SHAREHOLDERS BY
PROVIDING AN INCENTIVE TO ATTRACT AND RETAIN THE BEST QUALIFIED PERSONNEL TO
PERFORM SERVICES FOR THE PARTICIPATING COMPANY GROUP, BY MOTIVATING SUCH PERSONS
TO CONTRIBUTE TO THE GROWTH AND PROFITABILITY OF THE PARTICIPATING COMPANY
GROUP, BY ALIGNING THEIR INTERESTS WITH INTERESTS OF THE COMPANY’S SHAREHOLDERS,
AND BY REWARDING SUCH PERSONS FOR THEIR SERVICES BY TYING A SIGNIFICANT PORTION
OF THEIR TOTAL COMPENSATION PACKAGE TO THE SUCCESS OF THE COMPANY.  THE PLAN
SEEKS TO ACHIEVE THIS PURPOSE BY PROVIDING FOR AWARDS IN THE FORM OF OPTIONS,
STOCK APPRECIATION RIGHTS, RESTRICTED STOCK AWARDS, PERFORMANCE SHARES,
PERFORMANCE UNITS, RESTRICTED STOCK UNITS, DEFERRED COMPENSATION AWARDS AND
OTHER STOCK-BASED AWARDS AS DESCRIBED BELOW.


 


1.3                                 TERM OF PLAN.  THE PLAN SHALL CONTINUE IN
EFFECT UNTIL THE EARLIER OF ITS TERMINATION BY THE BOARD OR THE DATE ON WHICH
ALL OF THE SHARES OF STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN HAVE BEEN
ISSUED AND ALL RESTRICTIONS ON SUCH SHARES UNDER THE TERMS OF THE PLAN AND THE
AGREEMENTS EVIDENCING AWARDS GRANTED UNDER THE PLAN HAVE LAPSED.  HOWEVER, ALL
AWARDS SHALL BE GRANTED, IF AT ALL, WITHIN TEN (10) YEARS FROM THE EFFECTIVE
DATE.  MOREOVER, INCENTIVE STOCK OPTIONS SHALL NOT BE GRANTED LATER THAN TEN
(10) YEARS FROM THE DATE OF SHAREHOLDER APPROVAL OF THE PLAN.


 


2.                                       DEFINITIONS AND CONSTRUCTION.

 


2.1                                 DEFINITIONS.  WHENEVER USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)                                  “AFFILIATE” MEANS (I) AN ENTITY, OTHER THAN
A PARENT CORPORATION, THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARY ENTITIES, CONTROLS THE COMPANY OR (II) AN ENTITY, OTHER THAN A
SUBSIDIARY CORPORATION, THAT IS CONTROLLED BY THE COMPANY DIRECTLY, OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES.  FOR THIS PURPOSE, THE
TERM “CONTROL” (INCLUDING THE TERM “CONTROLLED BY”) MEANS THE POSSESSION, DIRECT
OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF THE RELEVANT ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING
SECURITIES, BY CONTRACT OR OTHERWISE; OR SHALL HAVE SUCH OTHER MEANING ASSIGNED
SUCH TERM FOR THE PURPOSES OF REGISTRATION ON FORM S-8 UNDER THE SECURITIES ACT.

 

1

--------------------------------------------------------------------------------


 


(B)                                 “AWARD” MEANS ANY OPTION, SAR, RESTRICTED
STOCK AWARD, PERFORMANCE SHARE, PERFORMANCE UNIT, RESTRICTED STOCK UNIT OR
DEFERRED COMPENSATION AWARD OR OTHER STOCK-BASED AWARD GRANTED UNDER THE PLAN.


 


(C)                                  “AWARD AGREEMENT” MEANS A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND A PARTICIPANT SETTING FORTH THE TERMS, CONDITIONS AND
RESTRICTIONS OF THE AWARD GRANTED TO THE PARTICIPANT.


 


(D)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(E)                                  “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:


 

(I)                                     THE MEMBERS OF THE BOARD ON THE
EFFECTIVE DATE (“INCUMBENT DIRECTORS”) CEASE FOR ANY REASON OTHER THAN DEATH TO
CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD, PROVIDED THAT ANY
DIRECTOR WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE THEN
INCUMBENT DIRECTORS ALSO WILL BE TREATED AS AN INCUMBENT DIRECTOR; OR

 

(II)                                  ANY “PERSON” INCLUDING A “GROUP” (AS SUCH
TERMS ARE USED IN THE EXCHANGE ACT §§13(D) AND 14(D)(2), BUT EXCLUDING THE
COMPANY, ANY OTHER PARTICIPATING COMPANY, ANY EMPLOYEE BENEFIT PLAN OF THE
COMPANY OR ANY PARTICIPATING COMPANY) IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING MORE THAN 50 PERCENT OF THE COMBINED VOTING POWER OF
THE COMPANY’S THEN OUTSTANDING SECURITIES; OR

 

(III)                               THE CONSUMMATION OF A DEFINITIVE AGREEMENT
OR A SERIES OF RELATED AGREEMENTS [A] FOR THE MERGER OR OTHER BUSINESS
COMBINATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY OF WHICH THE SHAREHOLDERS
OF THE COMPANY IMMEDIATELY BEFORE THE EFFECTIVE DATE OF THE MERGER OR OTHER
BUSINESS COMBINATION OWN LESS THAN 50 PERCENT OF THE VOTING POWER OF THE
SURVIVING BUSINESS ENTITY IMMEDIATELY AFTER THE EFFECTIVE DATE OF THE MERGER OR
OTHER BUSINESS COMBINATION OR [B] FOR THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANOTHER ENTITY IN WHICH THE
SHAREHOLDERS OF THE COMPANY IMMEDIATELY BEFORE THE EFFECTIVE DATE OF SUCH MERGER
OR OTHER BUSINESS COMBINATION OWN LESS THAN 50 PERCENT OF THE VOTING POWER
IMMEDIATELY AFTER THE SALE OR DISPOSITION; OR

 

(IV)                              THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(F)                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


 


(G)                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD DULY APPOINTED TO ADMINISTER THE PLAN AND HAVING SUCH POWERS AS
SHALL BE SPECIFIED BY THE BOARD.


 


(H)                                 “COMPANY” MEANS HYPERFEED
TECHNOLOGIES, INC., A DELAWARE CORPORATION, OR ANY SUCCESSOR CORPORATION
THERETO.

 

2

--------------------------------------------------------------------------------


 


(I)                                     “CONSULTANT” MEANS A PERSON ENGAGED TO
PROVIDE CONSULTING OR ADVISORY SERVICES (OTHER THAN AS AN EMPLOYEE OR A MEMBER
OF THE BOARD) TO A PARTICIPATING COMPANY, PROVIDED THAT THE IDENTITY OF SUCH
PERSON, THE NATURE OF SUCH SERVICES OR THE ENTITY TO WHICH SUCH SERVICES ARE
PROVIDED WOULD NOT PRECLUDE THE COMPANY FROM OFFERING OR SELLING SECURITIES TO
SUCH PERSON PURSUANT TO THE PLAN IN RELIANCE ON REGISTRATION ON A FORM S-8
REGISTRATION STATEMENT UNDER THE SECURITIES ACT.


 


(J)                                     “DEFERRED COMPENSATION AWARD” MEANS AN
AWARD OF STOCK UNITS GRANTED TO A PARTICIPANT PURSUANT TO SECTION 11 OF THE
PLAN.

 


(K)                                  “NONEMPLOYEE DIRECTOR” MEANS A MEMBER OF
THE BOARD WHO IS NOT AN EMPLOYEE OF THE COMPANY.

 


(L)                                     “DISABILITY” MEANS THE PERMANENT AND
TOTAL DISABILITY OF THE PARTICIPANT, WITHIN THE MEANING OF SECTION 22(E)(3) OF
THE CODE.


 


(M)                               “DIVIDEND EQUIVALENT” MEANS A CREDIT, MADE AT
THE DISCRETION OF THE COMMITTEE OR AS OTHERWISE PROVIDED BY THE PLAN, TO THE
ACCOUNT OF A PARTICIPANT IN AN AMOUNT EQUAL TO THE CASH DIVIDENDS PAID ON ONE
SHARE OF STOCK FOR EACH SHARE OF STOCK REPRESENTED BY AN AWARD HELD BY SUCH
PARTICIPANT.


 


(N)                                 “EMPLOYEE” MEANS ANY PERSON TREATED AS AN
EMPLOYEE (INCLUDING AN OFFICER OR A MEMBER OF THE BOARD WHO IS ALSO TREATED AS
AN EMPLOYEE) IN THE RECORDS OF A PARTICIPATING COMPANY AND, WITH RESPECT TO ANY
INCENTIVE STOCK OPTION GRANTED TO SUCH PERSON, WHO IS AN EMPLOYEE FOR PURPOSES
OF SECTION 422 OF THE CODE; PROVIDED, HOWEVER, THAT NEITHER SERVICE AS A MEMBER
OF THE BOARD NOR PAYMENT OF A DIRECTOR’S FEE SHALL BE SUFFICIENT TO CONSTITUTE
EMPLOYMENT FOR PURPOSES OF THE PLAN.  THE COMPANY SHALL DETERMINE IN GOOD FAITH
AND IN THE EXERCISE OF ITS DISCRETION WHETHER AN INDIVIDUAL HAS BECOME OR HAS
CEASED TO BE AN EMPLOYEE AND THE EFFECTIVE DATE OF SUCH INDIVIDUAL’S EMPLOYMENT
OR TERMINATION OF EMPLOYMENT, AS THE CASE MAY BE.  FOR PURPOSES OF AN
INDIVIDUAL’S RIGHTS, IF ANY, UNDER THE PLAN AS OF THE TIME OF THE COMPANY’S
DETERMINATION, ALL SUCH DETERMINATIONS BY THE COMPANY SHALL BE FINAL, BINDING
AND CONCLUSIVE, NOTWITHSTANDING THAT THE COMPANY OR ANY COURT OF LAW OR
GOVERNMENTAL AGENCY SUBSEQUENTLY MAKES A CONTRARY DETERMINATION.


 


(O)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(P)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF A SHARE OF STOCK OR OTHER PROPERTY AS DETERMINED BY THE COMMITTEE,
IN ITS DISCRETION, OR BY THE COMPANY, IN ITS DISCRETION, IF SUCH DETERMINATION
IS EXPRESSLY ALLOCATED TO THE COMPANY HEREIN, SUBJECT TO THE FOLLOWING:


 

(I)                                     EXCEPT AS OTHERWISE DETERMINED BY THE
COMMITTEE, IF, ON SUCH DATE, THE STOCK IS LISTED ON A NATIONAL OR REGIONAL
SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK
SHALL BE THE CLOSING PRICE OF A SHARE OF STOCK AS QUOTED ON THE NEW YORK STOCK
EXCHANGE OR SUCH OTHER NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM
CONSTITUTING THE PRIMARY MARKET FOR THE STOCK, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE COMPANY DEEMS RELIABLE.  IF THE RELEVANT
DATE DOES NOT FALL ON A DAY ON

 

3

--------------------------------------------------------------------------------


 

WHICH THE STOCK HAS TRADED ON SUCH SECURITIES EXCHANGE OR MARKET SYSTEM, THE
DATE ON WHICH THE FAIR MARKET VALUE SHALL BE ESTABLISHED SHALL BE THE LAST DAY
ON WHICH THE STOCK WAS SO TRADED PRIOR TO THE RELEVANT DATE, OR SUCH OTHER
APPROPRIATE DAY AS SHALL BE DETERMINED BY THE COMMITTEE, IN ITS DISCRETION.

 

(II)                                  IF, ON SUCH DATE, THE STOCK IS NOT LISTED
ON A NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET
VALUE OF A SHARE OF STOCK SHALL BE AS DETERMINED BY THE COMMITTEE IN GOOD FAITH
WITHOUT REGARD TO ANY RESTRICTION OTHER THAN A RESTRICTION WHICH, BY ITS TERMS,
WILL NEVER LAPSE.

 


(Q)                                 “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO BE (AS SET FORTH IN THE AWARD AGREEMENT) AND WHICH QUALIFIES AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.


 


(R)                                    “INSIDER” MEANS AN OFFICER, A DIRECTOR OR
ANY OTHER PERSON WHOSE TRANSACTIONS IN STOCK ARE SUBJECT TO SECTION 16 OF THE
EXCHANGE ACT.


 


(S)                                  “NET-EXERCISE” MEANS A PROCEDURE BY WHICH
THE PARTICIPANT WILL BE ISSUED A NUMBER OF SHARES OF STOCK DETERMINED IN
ACCORDANCE WITH THE FOLLOWING FORMULA:


 


X = Y(A-B)/A, WHERE


X = THE NUMBER OF SHARES OF STOCK TO BE ISSUED TO THE PARTICIPANT UPON EXERCISE
OF THE OPTION;


Y = THE TOTAL NUMBER OF SHARES WITH RESPECT TO WHICH THE PARTICIPANT HAS ELECTED
TO EXERCISE THE OPTION;


A = THE FAIR MARKET VALUE OF ONE (1) SHARE OF STOCK;


B = THE EXERCISE PRICE PER SHARE (AS DEFINED IN THE PARTICIPANT’S AWARD
AGREEMENT).

 


(T)                                    “NONEMPLOYEE DIRECTOR” MEANS A DIRECTOR
WHO IS NOT AN EMPLOYEE.

 


(U)                                 “NONSTATUTORY STOCK OPTION” MEANS AN OPTION
NOT INTENDED TO BE (AS SET FORTH IN THE AWARD AGREEMENT) AN INCENTIVE STOCK
OPTION WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.


 


(V)                                 “OFFICER” MEANS ANY PERSON DESIGNATED BY THE
BOARD AS AN OFFICER OF THE COMPANY.


 


(W)                               “OPTION” MEANS THE RIGHT TO PURCHASE STOCK AT
A STATED PRICE FOR A SPECIFIED PERIOD OF TIME GRANTED TO A PARTICIPANT PURSUANT
TO SECTION 6 OF THE PLAN.  AN OPTION MAY BE EITHER AN INCENTIVE STOCK OPTION OR
A NONSTATUTORY STOCK OPTION.


 


(X)                                   “OPTION EXPIRATION DATE” MEANS THE DATE OF
EXPIRATION OF THE OPTION’S TERM AS SET FORTH IN THE AWARD AGREEMENT.


 


(Y)                                 “PARENT CORPORATION” MEANS ANY PRESENT OR
FUTURE “PARENT CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE
CODE.

 

4

--------------------------------------------------------------------------------


 


(Z)                                   “PARTICIPANT” MEANS ANY ELIGIBLE PERSON
WHO HAS BEEN GRANTED ONE OR MORE AWARDS.


 


(AA)                            “PARTICIPATING COMPANY” MEANS THE COMPANY OR ANY
PARENT CORPORATION, SUBSIDIARY CORPORATION OR AFFILIATE.


 


(BB)                          “PARTICIPATING COMPANY GROUP” MEANS, AT ANY POINT
IN TIME, ALL ENTITIES COLLECTIVELY WHICH ARE THEN PARTICIPATING COMPANIES.


 


(CC)                            “PERFORMANCE AWARD” MEANS AN AWARD OF
PERFORMANCE SHARES OR PERFORMANCE UNITS.


 


(DD)                          “PERFORMANCE AWARD FORMULA” MEANS, FOR ANY
PERFORMANCE AWARD, A FORMULA OR TABLE ESTABLISHED BY THE COMMITTEE PURSUANT TO
SECTION 9.3 OF THE PLAN WHICH PROVIDES THE BASIS FOR COMPUTING THE VALUE OF A
PERFORMANCE AWARD AT ONE OR MORE THRESHOLD LEVELS OF ATTAINMENT OF THE
APPLICABLE PERFORMANCE GOAL(S) MEASURED AS OF THE END OF THE APPLICABLE
PERFORMANCE PERIOD.


 


(EE)                            “PERFORMANCE GOAL” MEANS A PERFORMANCE GOAL
ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 9.3 OF THE PLAN.


 


(FF)                                “PERFORMANCE PERIOD” MEANS A PERIOD
ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 9.3 OF THE PLAN AT THE END OF
WHICH ONE OR MORE PERFORMANCE GOALS ARE TO BE MEASURED.


 


(GG)                          “PERFORMANCE SHARE” MEANS A BOOKKEEPING ENTRY
REPRESENTING A RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 9 OF THE PLAN
TO RECEIVE A PAYMENT EQUAL TO THE VALUE OF A PERFORMANCE SHARE, AS DETERMINED BY
THE COMMITTEE, BASED ON PERFORMANCE.


 


(HH)                          “PERFORMANCE UNIT” MEANS A BOOKKEEPING ENTRY
REPRESENTING A RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 9 OF THE PLAN
TO RECEIVE A PAYMENT EQUAL TO THE VALUE OF A PERFORMANCE UNIT, AS DETERMINED BY
THE COMMITTEE, BASED UPON PERFORMANCE.


 


(II)                                  “RESTRICTED STOCK AWARD” MEANS AN AWARD OF
RESTRICTED STOCK.


 


(JJ)                                  “RESTRICTED STOCK UNIT” OR “STOCK UNIT”
MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT GRANTED TO A PARTICIPANT PURSUANT
TO SECTION 10 OR SECTION 11 OF THE PLAN, RESPECTIVELY, TO RECEIVE A SHARE OF
STOCK ON A DATE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10 OR
SECTION 11, AS APPLICABLE, AND THE PARTICIPANT’S AWARD AGREEMENT.


 


(KK)                            “RESTRICTION PERIOD” MEANS THE PERIOD
ESTABLISHED IN ACCORDANCE WITH SECTION 8.4 OF THE PLAN DURING WHICH SHARES
SUBJECT TO A RESTRICTED STOCK AWARD ARE SUBJECT TO VESTING CONDITIONS.


 


(LL)                                  “RETIREMENT”.  UNLESS THE COMMITTEE
SPECIFIES OTHERWISE IN THE AWARD AGREEMENT, THE DATE A PARTICIPANT’S EMPLOYMENT,
CONSULTING RELATIONSHIP, OR MEMBERSHIP ON THE BOARD OF DIRECTORS TERMINATES ON
OR AFTER EARLIER OF [A] REACHING AGE 65 OR [B] REACHING AGE 55 AND COMPLETING AT
LEAST 7 YEARS OF SERVICE [AS DEFINED IN THE COMPANY’S TAX-QUALIFIED

 

5

--------------------------------------------------------------------------------


 


CODE §401(K) PLAN AS IN EFFECT ON THE EFFECTIVE DATE, WHETHER OR NOT THE
PARTICIPANT IS PARTICIPATING IN, OR ELIGIBLE TO PARTICIPANT IN, THAT PLAN].


 


(MM)                      “RULE 16B-3” MEANS RULE 16B-3 UNDER THE EXCHANGE ACT,
AS AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR RULE OR REGULATION.


 


(NN)                          “SAR” OR “STOCK APPRECIATION RIGHT” MEANS A
BOOKKEEPING ENTRY REPRESENTING, FOR EACH SHARE OF STOCK SUBJECT TO SUCH SAR, A
RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 7 OF THE PLAN TO RECEIVE
PAYMENT IN SHARES OF STOCK OF AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF EXERCISE OF THE SAR OVER THE
EXERCISE PRICE.


 


(OO)                          “SECTION 162(M)” MEANS SECTION 162(M) OF THE CODE.


 


(PP)                          “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933,
AS AMENDED.


 


(QQ)                          “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR
SERVICE WITH THE PARTICIPATING COMPANY GROUP, WHETHER IN THE CAPACITY OF AN
EMPLOYEE, A DIRECTOR OR A CONSULTANT.  A PARTICIPANT’S SERVICE SHALL NOT BE
DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A CHANGE IN THE CAPACITY IN WHICH
THE PARTICIPANT RENDERS SUCH SERVICE OR A CHANGE IN THE PARTICIPATING COMPANY
FOR WHICH THE PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO
INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S SERVICE.  FURTHERMORE, A
PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED IF THE PARTICIPANT
TAKES ANY MILITARY LEAVE, SICK LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE
APPROVED BY THE COMPANY.  HOWEVER, IF ANY SUCH LEAVE TAKEN BY A PARTICIPANT
EXCEEDS NINETY (90) DAYS, THEN ON THE ONE HUNDRED EIGHTY-FIRST (181ST) DAY
FOLLOWING THE COMMENCEMENT OF SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE
PARTICIPANT SHALL CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION AND INSTEAD
SHALL BE TREATED THEREAFTER AS A NONSTATUTORY STOCK OPTION, UNLESS THE
PARTICIPANT’S RIGHT TO RETURN TO SERVICE WITH THE PARTICIPATING COMPANY GROUP IS
GUARANTEED BY STATUTE OR CONTRACT.  NOTWITHSTANDING THE FOREGOING, UNLESS
OTHERWISE DESIGNATED BY THE COMPANY OR REQUIRED BY LAW, A LEAVE OF ABSENCE SHALL
NOT BE TREATED AS SERVICE FOR PURPOSES OF DETERMINING VESTING UNDER THE
PARTICIPANT’S AWARD AGREEMENT.  A PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE
TERMINATED EITHER UPON AN ACTUAL TERMINATION OF SERVICE OR UPON THE ENTITY FOR
WHICH THE PARTICIPANT PERFORMS SERVICE CEASING TO BE A PARTICIPATING COMPANY. 
SUBJECT TO THE FOREGOING, THE COMPANY, IN ITS DISCRETION, SHALL DETERMINE
WHETHER THE PARTICIPANT’S SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH
TERMINATION.


 


(RR)                                “STOCK” MEANS THE COMMON STOCK OF THE
COMPANY, AS ADJUSTED FROM TIME TO TIME IN ACCORDANCE WITH SECTION 4.2 OF THE
PLAN.


 


(SS)                            “STOCK-BASED AWARDS” MEANS ANY AWARD THAT IS
VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR IS OTHERWISE BASED ON, THE STOCK,
INCLUDING DIVIDENDS ON THE STOCK, BUT NOT LIMITED TO THOSE AWARDS DESCRIBED IN
SECTIONS 6 THROUGH 11 OF THE PLAN.


 


(TT)                                “SUBSIDIARY CORPORATION” MEANS ANY PRESENT
OR FUTURE “SUBSIDIARY CORPORATION” OF THE COMPANY, AS DEFINED IN
SECTION 424(F) OF THE CODE.

 

6

--------------------------------------------------------------------------------


 


(UU)                          “TEN PERCENT OWNER” MEANS A PARTICIPANT WHO, AT
THE TIME AN OPTION IS GRANTED TO THE PARTICIPANT, OWNS STOCK POSSESSING MORE
THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF A PARTICIPATING COMPANY (OTHER THAN AN AFFILIATE) WITHIN THE MEANING OF
SECTION 422(B)(6) OF THE CODE.


 


(VV)                          “VESTING CONDITIONS” MEANS THOSE CONDITIONS
ESTABLISHED IN ACCORDANCE WITH SECTION 8.4 OR SECTION 10.2 OF THE PLAN PRIOR TO
THE SATISFACTION OF WHICH SHARES SUBJECT TO A RESTRICTED STOCK AWARD OR
RESTRICTED STOCK UNIT AWARD, RESPECTIVELY, REMAIN SUBJECT TO FORFEITURE OR A
REPURCHASE OPTION IN FAVOR OF THE COMPANY UPON THE PARTICIPANT’S TERMINATION OF
SERVICE.


 


2.2                                 CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED
HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION OF THE PLAN.  EXCEPT WHEN OTHERWISE INDICATED BY
THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE
THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


 


3.                                       ADMINISTRATION.

 


3.1                                 ADMINISTRATION BY THE COMMITTEE.  THE PLAN
SHALL BE ADMINISTERED BY THE COMMITTEE.  ALL QUESTIONS OF INTERPRETATION OF THE
PLAN OR OF ANY AWARD SHALL BE DETERMINED BY THE COMMITTEE, AND SUCH
DETERMINATIONS SHALL BE FINAL AND BINDING UPON ALL PERSONS HAVING AN INTEREST IN
THE PLAN OR SUCH AWARD.


 


3.2                                 AUTHORITY OF OFFICERS.  ANY OFFICER SHALL
HAVE THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER,
RIGHT, OBLIGATION, DETERMINATION OR ELECTION WHICH IS THE RESPONSIBILITY OF OR
WHICH IS ALLOCATED TO THE COMPANY HEREIN, PROVIDED THE OFFICER HAS APPARENT
AUTHORITY WITH RESPECT TO SUCH MATTER, RIGHT, OBLIGATION, DETERMINATION OR
ELECTION.  IN ADDITION, TO THE EXTENT SPECIFIED IN A RESOLUTION ADOPTED BY THE
BOARD, THE CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL HAVE THE AUTHORITY TO
GRANT AWARDS TO AN EMPLOYEE WHO IS NOT AN INSIDER AND WHO IS RECEIVING A SALARY
BELOW THE LEVEL WHICH REQUIRES APPROVAL BY THE COMMITTEE; PROVIDED THAT THE
TERMS OF SUCH AWARDS CONFORM TO GUIDELINES ESTABLISHED BY THE COMMITTEE AND
PROVIDED FURTHER THAT AT THE TIME OF MAKING SUCH AWARDS THE CHIEF EXECUTIVE
OFFICER ALSO IS A DIRECTOR.


 


3.3                                 ADMINISTRATION WITH RESPECT TO INSIDERS. 
WITH RESPECT TO PARTICIPATION BY INSIDERS IN THE PLAN, AT ANY TIME THAT ANY
CLASS OF EQUITY SECURITY OF THE COMPANY IS REGISTERED PURSUANT TO SECTION 12 OF
THE EXCHANGE ACT, THE PLAN SHALL BE ADMINISTERED IN COMPLIANCE WITH THE
REQUIREMENTS, IF ANY, OF RULE 16B-3.


 


3.4                                 COMMITTEE COMPLYING WITH SECTION 162(M). 
WHILE THE COMPANY IS A “PUBLICLY HELD CORPORATION” WITHIN THE MEANING OF
SECTION 162(M), THE BOARD MAY ESTABLISH A COMMITTEE OF “OUTSIDE DIRECTORS”
WITHIN THE MEANING OF SECTION 162(M) TO APPROVE THE GRANT OF ANY AWARD WHICH
MIGHT REASONABLY BE ANTICIPATED TO RESULT IN THE PAYMENT OF EMPLOYEE
REMUNERATION THAT WOULD OTHERWISE EXCEED THE LIMIT ON EMPLOYEE REMUNERATION
DEDUCTIBLE FOR INCOME TAX PURPOSES PURSUANT TO SECTION 162(M).

 

7

--------------------------------------------------------------------------------


 


3.5                                 POWERS OF THE COMMITTEE.  IN ADDITION TO ANY
OTHER POWERS SET FORTH IN THE PLAN AND SUBJECT TO THE PROVISIONS OF THE PLAN,
THE COMMITTEE SHALL HAVE THE FULL AND FINAL POWER AND AUTHORITY, IN ITS
DISCRETION:


 


(A)                                  TO DETERMINE THE PERSONS TO WHOM, AND THE
TIME OR TIMES AT WHICH, AWARDS SHALL BE GRANTED AND THE NUMBER OF SHARES OF
STOCK OR UNITS TO BE SUBJECT TO EACH AWARD BASED ON THE RECOMMENDATION OF THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY (EXCEPT THAT AWARDS TO THE CHIEF
EXECUTIVE OFFICER SHALL BE BASED ON THE RECOMMENDATION OF THE INDEPENDENT
MEMBERS OF THE BOARD IN COMPLIANCE WITH APPLICABLE STOCK EXCHANGE RULES AND
AWARDS TO NONEMPLOYEE DIRECTORS SHALL BE GRANTED AUTOMATICALLY PURSUANT TO
SECTION 7 OF THE PLAN);


 


(B)                                 TO DETERMINE THE TYPE OF AWARD GRANTED AND
TO DESIGNATE OPTIONS AS INCENTIVE STOCK OPTIONS OR NONSTATUTORY STOCK OPTIONS;


 


(C)                                  TO DETERMINE THE FAIR MARKET VALUE OF
SHARES OF STOCK OR OTHER PROPERTY;


 


(D)                                 TO DETERMINE THE TERMS, CONDITIONS AND
RESTRICTIONS APPLICABLE TO EACH AWARD (WHICH NEED NOT BE IDENTICAL) AND ANY
SHARES ACQUIRED PURSUANT THERETO, INCLUDING, WITHOUT LIMITATION, (I) THE
EXERCISE OR PURCHASE PRICE OF SHARES PURCHASED PURSUANT TO ANY AWARD, (II) THE
METHOD OF PAYMENT FOR SHARES PURCHASED PURSUANT TO ANY AWARD, (III) THE METHOD
FOR SATISFACTION OF ANY TAX WITHHOLDING OBLIGATION ARISING IN CONNECTION WITH
AWARD, INCLUDING BY THE WITHHOLDING OR DELIVERY OF SHARES OF STOCK, (IV) THE
TIMING, TERMS AND CONDITIONS OF THE EXERCISABILITY OR VESTING OF ANY AWARD OR
ANY SHARES ACQUIRED PURSUANT THERETO, (V) THE PERFORMANCE AWARD FORMULA AND
PERFORMANCE GOALS APPLICABLE TO ANY AWARD AND THE EXTENT TO WHICH SUCH
PERFORMANCE GOALS HAVE BEEN ATTAINED, (VI) THE TIME OF THE EXPIRATION OF ANY
AWARD, (VII) THE EFFECT OF THE PARTICIPANT’S TERMINATION OF SERVICE ON ANY OF
THE FOREGOING, AND (VIII) ALL OTHER TERMS, CONDITIONS AND RESTRICTIONS
APPLICABLE TO ANY AWARD OR SHARES ACQUIRED PURSUANT THERETO NOT INCONSISTENT
WITH THE TERMS OF THE PLAN;


 


(E)                                  TO DETERMINE WHETHER AN AWARD WILL BE
SETTLED IN SHARES OF STOCK, CASH, OR IN ANY COMBINATION THEREOF;


 


(F)                                    TO APPROVE ONE OR MORE FORMS OF AWARD
AGREEMENT;


 


(G)                                 TO AMEND, MODIFY, EXTEND, CANCEL OR RENEW
ANY AWARD OR TO WAIVE ANY RESTRICTIONS OR CONDITIONS APPLICABLE TO ANY AWARD OR
ANY SHARES ACQUIRED PURSUANT THERETO;


 


(H)                                 TO ACCELERATE, CONTINUE, EXTEND OR DEFER THE
EXERCISABILITY OR VESTING OF ANY AWARD OR ANY SHARES ACQUIRED PURSUANT THERETO,
INCLUDING WITH RESPECT TO THE PERIOD FOLLOWING A PARTICIPANT’S TERMINATION OF
SERVICE;


 


(I)                                     WITHOUT THE CONSENT OF THE AFFECTED
PARTICIPANT AND NOTWITHSTANDING THE PROVISIONS OF ANY AWARD AGREEMENT TO THE
CONTRARY, TO UNILATERALLY SUBSTITUTE AT ANY TIME A STOCK APPRECIATION RIGHT
PROVIDING FOR SETTLEMENT SOLELY IN SHARES OF STOCK IN PLACE OF ANY OUTSTANDING
OPTION, PROVIDED THAT SUCH STOCK APPRECIATION RIGHT COVERS THE SAME NUMBER OF
SHARES OF STOCK AND PROVIDES FOR THE SAME EXERCISE PRICE (SUBJECT IN EACH CASE
TO ADJUSTMENT IN

 

8

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SECTION 4.2) AS THE REPLACED OPTION AND OTHERWISE PROVIDES
SUBSTANTIALLY EQUIVALENT TERMS AND CONDITIONS AS THE REPLACED OPTION, AS
DETERMINED BY THE COMMITTEE;


 


(J)                                     TO PRESCRIBE, AMEND OR RESCIND RULES,
GUIDELINES AND POLICIES RELATING TO THE PLAN, OR TO ADOPT SUB-PLANS OR
SUPPLEMENTS TO, OR ALTERNATIVE VERSIONS OF, THE PLAN, INCLUDING, WITHOUT
LIMITATION, AS THE COMMITTEE DEEMS NECESSARY OR DESIRABLE TO COMPLY WITH THE
LAWS OR REGULATIONS OF OR TO ACCOMMODATE THE TAX POLICY, ACCOUNTING PRINCIPLES
OR CUSTOM OF, FOREIGN JURISDICTIONS WHOSE CITIZENS MAY BE GRANTED AWARDS;


 


(K)                                  TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION
OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD AGREEMENT AND TO MAKE
ALL OTHER DETERMINATIONS AND TAKE SUCH OTHER ACTIONS WITH RESPECT TO THE PLAN OR
ANY AWARD AS THE COMMITTEE MAY DEEM ADVISABLE TO THE EXTENT NOT INCONSISTENT
WITH THE PROVISIONS OF THE PLAN OR APPLICABLE LAW; AND


 


(L)                                     TO DELEGATE TO THE CHIEF EXECUTIVE
OFFICER OR THE CHIEF OPERATING OFFICER THE AUTHORITY WITH RESPECT TO MINISTERIAL
MATTERS REGARDING THE PLAN AND AWARDS MADE UNDER THE PLAN.


 


3.6                                 RESTRICTIONS ON OPTION OR SAR REPRICING.
 WITHOUT THE AFFIRMATIVE VOTE OF HOLDERS OF A MAJORITY OF THE SHARES OF STOCK
CAST IN PERSON OR BY PROXY AT A MEETING OF THE SHAREHOLDERS OF THE COMPANY AT
WHICH A QUORUM REPRESENTING A MAJORITY OF ALL OUTSTANDING SHARES OF STOCK IS
PRESENT OR REPRESENTED BY PROXY, THE BOARD SHALL NOT APPROVE A PROGRAM PROVIDING
FOR EITHER (A) THE CANCELLATION OF OUTSTANDING OPTIONS OR SARS AND THE GRANT IN
SUBSTITUTION THEREFORE OF NEW OPTIONS OR SARS HAVING A LOWER EXERCISE PRICE OR
(B) THE AMENDMENT OF OUTSTANDING OPTIONS OR SARS TO REDUCE THE EXERCISE PRICE
THEREOF.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO “ISSUING OR ASSUMING
A STOCK OPTION IN A TRANSACTION TO WHICH SECTION 424(A) APPLIES,” WITHIN THE
MEANING OF SECTION 424 OF THE CODE.


 


3.7                                 INDEMNIFICATION.  IN ADDITION TO SUCH OTHER
RIGHTS OF INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR THE
COMMITTEE OR AS OFFICERS OR EMPLOYEES OF THE PARTICIPATING COMPANY GROUP,
MEMBERS OF THE BOARD OR THE COMMITTEE AND ANY OFFICERS OR EMPLOYEES OF THE
PARTICIPATING COMPANY GROUP TO WHOM AUTHORITY TO ACT FOR THE BOARD, THE
COMMITTEE OR THE COMPANY IS DELEGATED SHALL BE INDEMNIFIED BY THE COMPANY
AGAINST ALL REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES, ACTUALLY AND
NECESSARILY INCURRED IN CONNECTION WITH THE DEFENSE OF ANY ACTION, SUIT OR
PROCEEDING, OR IN CONNECTION WITH ANY APPEAL THEREIN, TO WHICH THEY OR ANY OF
THEM MAY BE A PARTY BY REASON OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER OR IN
CONNECTION WITH THE PLAN, OR ANY RIGHT GRANTED HEREUNDER, AND AGAINST ALL
AMOUNTS PAID BY THEM IN SETTLEMENT THEREOF (PROVIDED SUCH SETTLEMENT IS APPROVED
BY INDEPENDENT LEGAL COUNSEL SELECTED BY THE COMPANY) OR PAID BY THEM IN
SATISFACTION OF A JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING, EXCEPT IN
RELATION TO MATTERS AS TO WHICH IT SHALL BE ADJUDGED IN SUCH ACTION, SUIT OR
PROCEEDING THAT SUCH PERSON IS LIABLE FOR GROSS NEGLIGENCE, BAD FAITH OR
INTENTIONAL MISCONDUCT IN DUTIES; PROVIDED, HOWEVER, THAT WITHIN SIXTY (60) DAYS
AFTER THE INSTITUTION OF SUCH ACTION, SUIT OR PROCEEDING, SUCH PERSON SHALL
OFFER TO THE COMPANY, IN WRITING, THE OPPORTUNITY AT ITS OWN EXPENSE TO HANDLE
AND DEFEND THE SAME.

 

9

--------------------------------------------------------------------------------


 


4.                                       SHARES SUBJECT TO PLAN.

 


4.1                                 MAXIMUM NUMBER OF SHARES ISSUABLE.  SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 4.2, THE MAXIMUM AGGREGATE NUMBER OF SHARES
OF STOCK THAT MAY BE ISSUED UNDER THE PLAN SHALL BE SIX HUNDRED FORTY-SIX
THOUSAND ONE HUNDRED TWENTY (646,120) AND SHALL CONSIST OF AUTHORIZED BUT
UNISSUED OR REACQUIRED SHARES OF STOCK OR ANY COMBINATION THEREOF.  IF AN
OUTSTANDING AWARD FOR ANY REASON EXPIRES OR IS TERMINATED OR CANCELED WITHOUT
HAVING BEEN EXERCISED OR SETTLED IN FULL, OR IF SHARES OF STOCK ACQUIRED
PURSUANT TO AN AWARD SUBJECT TO FORFEITURE OR REPURCHASE ARE FORFEITED OR
REPURCHASED BY THE COMPANY, THE SHARES OF STOCK ALLOCABLE TO THE TERMINATED
PORTION OF SUCH AWARD OR SUCH FORFEITED OR REPURCHASED SHARES OF STOCK SHALL
AGAIN BE AVAILABLE FOR ISSUANCE UNDER THE PLAN.  SHARES OF STOCK SHALL NOT BE
DEEMED TO HAVE BEEN ISSUED PURSUANT TO THE PLAN (A) WITH RESPECT TO ANY PORTION
OF AN AWARD THAT IS SETTLED IN CASH OR (B) TO THE EXTENT SUCH SHARES ARE
WITHHELD OR REACQUIRED BY THE COMPANY IN SATISFACTION OF TAX WITHHOLDING
OBLIGATIONS PURSUANT TO SECTION 15.2.  UPON PAYMENT IN SHARES OF STOCK PURSUANT
TO THE EXERCISE OF AN SAR, THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE
PLAN SHALL BE REDUCED ONLY BY THE NUMBER OF SHARES ACTUALLY ISSUED IN SUCH
PAYMENT.  IF THE EXERCISE PRICE OF AN OPTION IS PAID BY TENDER TO THE COMPANY,
OR ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK OWNED BY THE PARTICIPANT, OR
BY MEANS OF A NET-EXERCISE, THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER
THE PLAN SHALL BE REDUCED ONLY BY THE NET NUMBER OF SHARES FOR WHICH THE OPTION
IS EXERCISED.


 


4.2                                 ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.  SUBJECT TO ANY REQUIRED ACTION BY THE SHAREHOLDERS OF THE COMPANY,
IN THE EVENT OF ANY CHANGE IN THE STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY, WHETHER THROUGH MERGER, CONSOLIDATION,
REORGANIZATION, REINCORPORATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SPLIT-UP, SPLIT-OFF, SPIN-OFF,
COMBINATION OF SHARES, EXCHANGE OF SHARES, OR SIMILAR CHANGE IN THE CAPITAL
STRUCTURE OF THE COMPANY, OR IN THE EVENT OF PAYMENT OF A DIVIDEND OR
DISTRIBUTION TO THE SHAREHOLDERS OF THE COMPANY IN A FORM OTHER THAN STOCK
(EXCEPTING NORMAL CASH DIVIDENDS) THAT HAS A MATERIAL EFFECT ON THE FAIR MARKET
VALUE OF SHARES OF STOCK, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE NUMBER
AND KIND OF SHARES SUBJECT TO THE PLAN AND TO ANY OUTSTANDING AWARDS, IN THE
AWARD LIMITS SET FORTH IN SECTION 5.4 AND IN THE EXERCISE OR PURCHASE PRICE PER
SHARE UNDER ANY OUTSTANDING AWARD IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF
PARTICIPANTS’ RIGHTS UNDER THE PLAN.  FOR PURPOSES OF THE FOREGOING, CONVERSION
OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE TREATED AS “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY.”  ANY FRACTIONAL SHARE
RESULTING FROM AN ADJUSTMENT PURSUANT TO THIS SECTION 4.2 SHALL BE ROUNDED DOWN
TO THE NEAREST WHOLE NUMBER.  THE COMMITTEE IN ITS SOLE DISCRETION, MAY ALSO
MAKE SUCH ADJUSTMENTS IN THE TERMS OF ANY AWARD TO REFLECT, OR RELATED TO, SUCH
CHANGES IN THE CAPITAL STRUCTURE OF THE COMPANY OR DISTRIBUTIONS AS IT DEEMS
APPROPRIATE, INCLUDING MODIFICATION OF PERFORMANCE GOALS, PERFORMANCE AWARD
FORMULAS AND PERFORMANCE PERIODS.  THE ADJUSTMENTS DETERMINED BY THE COMMITTEE
PURSUANT TO THIS SECTION 4.2 SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


5.                                       ELIGIBILITY AND AWARD LIMITATIONS.


 


5.1                                 PERSONS ELIGIBLE FOR AWARDS.  AWARDS MAY BE
GRANTED ONLY TO EMPLOYEES, CONSULTANTS AND NON-EMPLOYEE DIRECTORS.  FOR PURPOSES
OF THE FOREGOING SENTENCE, “EMPLOYEES,” “CONSULTANTS”AND “NON-EMPLOYEE
DIRECTORS” SHALL INCLUDE PROSPECTIVE

 

10

--------------------------------------------------------------------------------


 


EMPLOYEES, PROSPECTIVE CONSULTANTS AND PROSPECTIVE NON-EMPLOYEE DIRECTORS TO
WHOM AWARDS ARE GRANTED IN CONNECTION WITH WRITTEN OFFERS OF AN EMPLOYMENT OR
OTHER SERVICE RELATIONSHIP WITH THE PARTICIPATING COMPANY GROUP; PROVIDED,
HOWEVER, THAT NO STOCK SUBJECT TO ANY SUCH AWARD SHALL VEST, BECOME EXERCISABLE
OR BE ISSUED PRIOR TO THE DATE ON WHICH SUCH PERSON COMMENCES SERVICE.


 


5.2                                 PARTICIPATION.  AWARDS ARE GRANTED SOLELY AT
THE DISCRETION OF THE COMMITTEE.  ELIGIBLE PERSONS MAY BE GRANTED MORE THAN ONE
AWARD.  HOWEVER, ELIGIBILITY IN ACCORDANCE WITH THIS SECTION SHALL NOT ENTITLE
ANY PERSON TO BE GRANTED AN AWARD, OR, HAVING BEEN GRANTED AN AWARD, TO BE
GRANTED AN ADDITIONAL AWARD.


 


5.3                                 INCENTIVE STOCK OPTION LIMITATIONS.

 


(A)                                  PERSONS ELIGIBLE.  AN INCENTIVE STOCK
OPTION MAY BE GRANTED ONLY TO A PERSON WHO, ON THE EFFECTIVE DATE OF GRANT, IS
AN EMPLOYEE OF THE COMPANY, A PARENT CORPORATION OR A SUBSIDIARY CORPORATION
(EACH BEING AN “ISO-QUALIFYING CORPORATION”).  ANY PERSON WHO IS NOT AN EMPLOYEE
OF AN ISO-QUALIFYING CORPORATION ON THE EFFECTIVE DATE OF THE GRANT OF AN OPTION
TO SUCH PERSON MAY BE GRANTED ONLY A NONSTATUTORY STOCK OPTION.  AN INCENTIVE
STOCK OPTION GRANTED TO A PROSPECTIVE EMPLOYEE UPON THE CONDITION THAT SUCH
PERSON BECOME AN EMPLOYEE OF AN ISO-QUALIFYING CORPORATION SHALL BE DEEMED
GRANTED EFFECTIVE ON THE DATE SUCH PERSON COMMENCES SERVICE WITH AN
ISO-QUALIFYING CORPORATION, WITH AN EXERCISE PRICE DETERMINED AS OF SUCH DATE IN
ACCORDANCE WITH SECTION 6.1.


 


(B)                                 FAIR MARKET VALUE LIMITATION.  TO THE EXTENT
THAT OPTIONS DESIGNATED AS INCENTIVE STOCK OPTIONS (GRANTED UNDER ALL STOCK
OPTION PLANS OF THE PARTICIPATING COMPANY GROUP, INCLUDING THE PLAN) BECOME
EXERCISABLE BY A PARTICIPANT FOR THE FIRST TIME DURING ANY CALENDAR YEAR FOR
STOCK HAVING A FAIR MARKET VALUE GREATER THAN ONE HUNDRED THOUSAND DOLLARS
($100,000), THE PORTION OF SUCH OPTIONS WHICH EXCEEDS SUCH AMOUNT SHALL BE
TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF THIS SECTION, OPTIONS
DESIGNATED AS INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER
IN WHICH THEY WERE GRANTED, AND THE FAIR MARKET VALUE OF STOCK SHALL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH STOCK IS GRANTED.  IF
THE CODE IS AMENDED TO PROVIDE FOR A LIMITATION DIFFERENT FROM THAT SET FORTH IN
THIS SECTION, SUCH DIFFERENT LIMITATION SHALL BE DEEMED INCORPORATED HEREIN
EFFECTIVE AS OF THE DATE AND WITH RESPECT TO SUCH OPTIONS AS REQUIRED OR
PERMITTED BY SUCH AMENDMENT TO THE CODE.  IF AN OPTION IS TREATED AS AN
INCENTIVE STOCK OPTION IN PART AND AS A NONSTATUTORY STOCK OPTION IN PART BY
REASON OF THE LIMITATION SET FORTH IN THIS SECTION, THE PARTICIPANT MAY
DESIGNATE WHICH PORTION OF SUCH OPTION THE PARTICIPANT IS EXERCISING.  IN THE
ABSENCE OF SUCH DESIGNATION, THE PARTICIPANT SHALL BE DEEMED TO HAVE EXERCISED
THE INCENTIVE STOCK OPTION PORTION OF THE OPTION FIRST.  UPON EXERCISE, SHARES
ISSUED PURSUANT TO EACH SUCH PORTION SHALL BE SEPARATELY IDENTIFIED.


 


5.4                                 AWARD LIMITS.

 


(A)                                  MAXIMUM NUMBER OF SHARES ISSUABLE PURSUANT
TO INCENTIVE STOCK OPTIONS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.2,
THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED UNDER THE
PLAN PURSUANT TO THE EXERCISE OF INCENTIVE STOCK OPTIONS SHALL NOT EXCEED
646,120 SHARES.  THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE
ISSUED UNDER THE PLAN PURSUANT TO ALL AWARDS OTHER THAN INCENTIVE STOCK

 

11

--------------------------------------------------------------------------------


 


OPTIONS SHALL BE THE NUMBER OF SHARES DETERMINED IN ACCORDANCE WITH SECTION 4.1,
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.2 AND FURTHER SUBJECT TO THE
LIMITATION SET FORTH IN SECTION 5.4(B) BELOW.


 


(B)                                 AGGREGATE LIMIT ON FULL VALUE AWARDS. 
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.2, IN NO EVENT SHALL MORE THAN
646,120 SHARES IN THE AGGREGATE BE ISSUED UNDER THE PLAN PURSUANT TO THE
EXERCISE OR SETTLEMENT OF RESTRICTED STOCK AWARDS, RESTRICTED STOCK UNIT AWARDS
AND PERFORMANCE AWARDS (“FULL VALUE AWARDS”).  EXCEPT WITH RESPECT TO A MAXIMUM
OF FIVE PERCENT (5%) OF THE SHARES OF STOCK AUTHORIZED IN THIS SECTION 5.4(B),
ANY FULL VALUE AWARDS WHICH VEST ON THE BASIS OF THE PARTICIPANT’S CONTINUED
SERVICE SHALL NOT PROVIDE FOR VESTING WHICH IS ANY MORE RAPID THAN ANNUAL PRO
RATA VESTING OVER A THREE (3) YEAR PERIOD AND ANY FULL VALUE AWARDS WHICH VEST
UPON THE ATTAINMENT OF PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE PERIOD
OF AT LEAST TWELVE (12) MONTHS.


 


(C)                                  SECTION 162(M) AWARD LIMITS.  THE FOLLOWING
LIMITS SHALL APPLY IN THE AGGREGATE TO THE GRANT OF ANY AWARD IF, AT THE TIME OF
GRANT, THE COMPANY IS A “PUBLICLY HELD CORPORATION” WITHIN THE MEANING OF
SECTION 162(M).


 

(I)                                     OPTIONS AND SARS.  SUBJECT TO ADJUSTMENT
AS PROVIDED IN SECTION 4.2, NO EMPLOYEE SHALL BE GRANTED WITHIN ANY FISCAL YEAR
OF THE COMPANY ONE OR MORE OPTIONS OR FREESTANDING STOCK APPRECIATION RIGHTS
WHICH IN THE AGGREGATE ARE FOR MORE THAN NINETY PERCENT (90 %) OF THE TOTAL
NUMBER OF SHARES OF STOCK RESERVED FOR ISSUANCE UNDER THE PLAN AND APPROVED BY
THE COMPANY’S SHAREHOLDERS.

 

(II)                                  RESTRICTED STOCK AND RESTRICTED STOCK UNIT
AWARDS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.2, NO EMPLOYEE SHALL BE
GRANTED WITHIN ANY FISCAL YEAR OF THE COMPANY ONE OR MORE RESTRICTED STOCK
AWARDS OR RESTRICTED STOCK UNIT AWARDS, SUBJECT TO VESTING CONDITIONS BASED ON
THE ATTAINMENT OF PERFORMANCE GOALS, FOR MORE THAN NINETY PERCENT (90 %) OF THE
TOTAL NUMBER OF SHARES OF STOCK RESERVED FOR ISSUANCE UNDER THE PLAN AND
APPROVED BY THE COMPANY’S SHAREHOLDERS.

 

(III)                               PERFORMANCE AWARDS.  SUBJECT TO ADJUSTMENT
AS PROVIDED IN SECTION 4.2, NO EMPLOYEE SHALL BE GRANTED (1) PERFORMANCE SHARES
WHICH COULD RESULT IN SUCH EMPLOYEE RECEIVING MORE THAN NINETY PERCENT (90%) OF
THE TOTAL NUMBER OF SHARES OF STOCK RESERVED FOR ISSUANCE UNDER THE PLAN AND
APPROVED BY THE COMPANY’S SHAREHOLDERS FOR EACH FULL FISCAL YEAR OF THE COMPANY
CONTAINED IN THE PERFORMANCE PERIOD FOR SUCH AWARD, OR (2) PERFORMANCE UNITS
WHICH COULD RESULT IN SUCH EMPLOYEE RECEIVING MORE THAN TWO MILLION DOLLARS ($2
MILLION) FOR EACH FULL FISCAL YEAR OF THE COMPANY CONTAINED IN THE PERFORMANCE
PERIOD FOR SUCH AWARD.  NO PARTICIPANT MAY BE GRANTED MORE THAN ONE PERFORMANCE
AWARD FOR THE SAME PERFORMANCE PERIOD.

 


6.                                       TERMS AND CONDITIONS OF OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement. 
Award Agreements evidencing Options may

 

12

--------------------------------------------------------------------------------


 

incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

 


6.1                                 EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH
OPTION SHALL BE ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED,
HOWEVER, THAT (A) THE EXERCISE PRICE PER SHARE SHALL BE NOT LESS THAN THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE EFFECTIVE DATE OF GRANT OF THE OPTION
AND (B) NO INCENTIVE STOCK OPTION GRANTED TO A TEN PERCENT OWNER SHALL HAVE AN
EXERCISE PRICE PER SHARE LESS THAN ONE HUNDRED TEN PERCENT (110%) OF THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE EFFECTIVE DATE OF GRANT OF THE OPTION. 
NOTWITHSTANDING THE FOREGOING, AN OPTION (WHETHER AN INCENTIVE STOCK OPTION OR A
NONSTATUTORY STOCK OPTION) MAY BE GRANTED WITH AN EXERCISE PRICE LOWER THAN THE
MINIMUM EXERCISE PRICE SET FORTH ABOVE IF SUCH OPTION IS GRANTED PURSUANT TO AN
ASSUMPTION OR SUBSTITUTION FOR ANOTHER OPTION IN A MANNER QUALIFYING UNDER THE
PROVISIONS OF SECTION 424(A) OF THE CODE.


 


6.2                                 EXERCISABILITY AND TERM OF OPTIONS.  OPTIONS
SHALL BE EXERCISABLE AT SUCH TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND
SUBJECT TO SUCH TERMS, CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS
SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT
EVIDENCING SUCH OPTION; PROVIDED, HOWEVER, THAT (A) NO OPTION SHALL BE
EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS AFTER THE EFFECTIVE DATE OF
GRANT OF SUCH OPTION, (B) NO INCENTIVE STOCK OPTION GRANTED TO A TEN PERCENT
OWNER SHALL BE EXERCISABLE AFTER THE EXPIRATION OF FIVE (5) YEARS AFTER THE
EFFECTIVE DATE OF GRANT OF SUCH OPTION, AND (C) NO OPTION GRANTED TO A
PROSPECTIVE EMPLOYEE, PROSPECTIVE CONSULTANT OR PROSPECTIVE NONEMPLOYEE DIRECTOR
MAY BECOME EXERCISABLE PRIOR TO THE DATE ON WHICH SUCH PERSON COMMENCES
SERVICE.  SUBJECT TO THE FOREGOING, UNLESS OTHERWISE SPECIFIED BY THE COMMITTEE
IN THE GRANT OF AN OPTION, ANY OPTION GRANTED HEREUNDER SHALL TERMINATE TEN
(10) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF THE OPTION, UNLESS EARLIER
TERMINATED IN ACCORDANCE WITH ITS PROVISIONS.


 


6.3                                 PAYMENT OF EXERCISE PRICE.

 


(A)                                  FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT
AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF
SHARES OF STOCK BEING PURCHASED PURSUANT TO ANY OPTION SHALL BE MADE (I) IN
CASH, BY CHECK OR IN CASH EQUIVALENT, (II) BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK OWNED BY THE PARTICIPANT HAVING
A FAIR MARKET VALUE NOT LESS THAN THE EXERCISE PRICE, (III) BY DELIVERY OF A
PROPERLY EXECUTED NOTICE OF EXERCISE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A
BROKER PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A SALE OR
LOAN WITH RESPECT TO SOME OR ALL OF THE SHARES BEING ACQUIRED UPON THE EXERCISE
OF THE OPTION (INCLUDING, WITHOUT LIMITATION, THROUGH AN EXERCISE COMPLYING WITH
THE PROVISIONS OF REGULATION T AS PROMULGATED FROM TIME TO TIME BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM) (A “CASHLESS EXERCISE”), (IV) BY
DELIVERY OF A PROPERLY EXECUTED NOTICE OF EXERCISE ELECTING A NET-EXERCISE,
(V) BY SUCH OTHER CONSIDERATION AS MAY BE APPROVED BY THE COMMITTEE FROM TIME TO
TIME TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR (VI) BY ANY COMBINATION
THEREOF.  THE COMMITTEE MAY AT ANY TIME OR FROM TIME TO TIME GRANT OPTIONS WHICH
DO NOT PERMIT ALL OF THE FOREGOING FORMS OF CONSIDERATION TO BE USED IN PAYMENT
OF THE EXERCISE PRICE OR WHICH OTHERWISE RESTRICT ONE OR MORE FORMS OF
CONSIDERATION.

 

13

--------------------------------------------------------------------------------


 


(B)                                 LIMITATIONS ON FORMS OF CONSIDERATION.

 

(I)                                     TENDER OF STOCK.  NOTWITHSTANDING THE
FOREGOING, AN OPTION MAY NOT BE EXERCISED BY TENDER TO THE COMPANY, OR
ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK TO THE EXTENT SUCH TENDER OR
ATTESTATION WOULD CONSTITUTE A VIOLATION OF THE PROVISIONS OF ANY LAW,
REGULATION OR AGREEMENT RESTRICTING THE REDEMPTION OF THE COMPANY’S STOCK.

 

(II)                                  CASHLESS EXERCISE.  THE COMPANY RESERVES,
AT ANY AND ALL TIMES, THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION,
TO ESTABLISH, DECLINE TO APPROVE OR TERMINATE ANY PROGRAM OR PROCEDURES FOR THE
EXERCISE OF OPTIONS BY MEANS OF A CASHLESS EXERCISE, INCLUDING WITH RESPECT TO
ONE OR MORE PARTICIPANTS SPECIFIED BY THE COMPANY NOTWITHSTANDING THAT SUCH
PROGRAM OR PROCEDURES MAY BE AVAILABLE TO OTHER PARTICIPANTS.

 


6.4                                 EFFECT OF TERMINATION OF SERVICE.

 


(A)                                  OPTION EXERCISABILITY.  SUBJECT TO EARLIER
TERMINATION OF THE OPTION AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE, AN OPTION SHALL BE EXERCISABLE AFTER A PARTICIPANT’S
TERMINATION OF SERVICE ONLY DURING THE APPLICABLE TIME PERIODS PROVIDED IN THE
AWARD AGREEMENT.


 


(B)                                 EXTENSION IF EXERCISE PREVENTED BY LAW. 
NOTWITHSTANDING THE FOREGOING, UNLESS THE COMMITTEE PROVIDES OTHERWISE IN THE
AWARD AGREEMENT, IF THE EXERCISE OF AN OPTION WITHIN THE APPLICABLE TIME PERIODS
IS PREVENTED BY THE PROVISIONS OF SECTION 14 BELOW, THE OPTION SHALL REMAIN
EXERCISABLE UNTIL THREE (3) MONTHS (OR SUCH LONGER PERIOD OF TIME AS DETERMINED
BY THE COMMITTEE, IN ITS DISCRETION) AFTER THE DATE THE PARTICIPANT IS NOTIFIED
BY THE COMPANY THAT THE OPTION IS EXERCISABLE, BUT IN ANY EVENT NO LATER THAN
THE OPTION EXPIRATION DATE.


 


(C)                                  EXTENSION IF PARTICIPANT SUBJECT TO
SECTION 16(B).  NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE
TIME PERIODS OF SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION WOULD SUBJECT
THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE EXCHANGE ACT, THE OPTION
SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF (I) THE TENTH (10TH) DAY
FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY THE PARTICIPANT WOULD NO
LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED AND NINETIETH (190TH) DAY
AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR (III) THE OPTION EXPIRATION
DATE.


 


6.5                                 TRANSFERABILITY OF OPTIONS.  DURING THE
LIFETIME OF THE PARTICIPANT, AN OPTION SHALL BE EXERCISABLE ONLY BY THE
PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  PRIOR TO THE
ISSUANCE OF SHARES OF STOCK UPON THE EXERCISE OF AN OPTION, THE OPTION SHALL NOT
BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
PERMITTED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD
AGREEMENT EVIDENCING SUCH OPTION, A NONSTATUTORY STOCK OPTION SHALL BE
ASSIGNABLE OR TRANSFERABLE SUBJECT TO THE APPLICABLE LIMITATIONS, IF ANY,
DESCRIBED IN THE GENERAL INSTRUCTIONS TO FORM S-8 REGISTRATION STATEMENT UNDER
THE SECURITIES ACT.

 

14

--------------------------------------------------------------------------------


 


7.                                       TERMS AND CONDITIONS OF STOCK
APPRECIATION RIGHTS.

 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 


7.1                                 TYPES OF SARS AUTHORIZED.  SARS MAY BE
GRANTED IN TANDEM WITH ALL OR ANY PORTION OF A RELATED OPTION (A “TANDEM SAR”)
OR MAY BE GRANTED INDEPENDENTLY OF ANY OPTION (A “FREESTANDING SAR”).  A TANDEM
SAR MAY BE GRANTED EITHER CONCURRENTLY WITH THE GRANT OF THE RELATED OPTION OR
AT ANY TIME THEREAFTER PRIOR TO THE COMPLETE EXERCISE, TERMINATION, EXPIRATION
OR CANCELLATION OF SUCH RELATED OPTION.


 


7.2                                 EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH
SAR SHALL BE ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER,
THAT (A) THE EXERCISE PRICE PER SHARE SUBJECT TO A TANDEM SAR SHALL BE THE
EXERCISE PRICE PER SHARE UNDER THE RELATED OPTION, AND (B) THE EXERCISE PRICE
PER SHARE SUBJECT TO A FREESTANDING SAR SHALL BE NOT LESS THAN THE FAIR MARKET
VALUE OF A SHARE OF STOCK ON THE EFFECTIVE DATE OF GRANT OF THE SAR.


 


7.3                                 EXERCISABILITY AND TERM OF SARS.


 


(A)                                  TANDEM SARS.  TANDEM SARS SHALL BE
EXERCISABLE ONLY AT THE TIME AND TO THE EXTENT, AND ONLY TO THE EXTENT, THAT THE
RELATED OPTION IS EXERCISABLE, SUBJECT TO SUCH PROVISIONS AS THE COMMITTEE MAY
SPECIFY WHERE THE TANDEM SAR IS GRANTED WITH RESPECT TO LESS THAN THE FULL
NUMBER OF SHARES OF STOCK SUBJECT TO THE RELATED OPTION.


 

(b)                                 Freestanding SARs shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions that shall be determined by
the Committee and set forth in the Award Agreement evidencing such SAR;
provided, however, that no Freestanding SAR shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such SAR.

 


7.4                                 DEEMED EXERCISE OF SARS.  IF, ON THE DATE ON
WHICH AN SAR WOULD OTHERWISE TERMINATE OR EXPIRE, THE SAR BY ITS TERMS REMAINS
EXERCISABLE IMMEDIATELY PRIOR TO SUCH TERMINATION OR EXPIRATION AND, IF SO
EXERCISED, WOULD RESULT IN A PAYMENT TO THE HOLDER OF SUCH SAR, THEN ANY PORTION
OF SUCH SAR WHICH HAS NOT PREVIOUSLY BEEN EXERCISED SHALL AUTOMATICALLY BE
DEEMED TO BE EXERCISED AS OF SUCH DATE WITH RESPECT TO SUCH PORTION.


 


7.5                                 EFFECT OF TERMINATION OF SERVICE.  SUBJECT
TO EARLIER TERMINATION OF THE SAR AS OTHERWISE PROVIDED HEREIN AND UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE IN THE GRANT OF AN SAR AND SET FORTH IN THE
AWARD AGREEMENT, AN SAR SHALL BE EXERCISABLE AFTER A PARTICIPANT’S TERMINATION
OF SERVICE ONLY AS PROVIDED IN THE AWARD AGREEMENT.


 


7.6                                 NONTRANSFERABILITY OF SARS.  DURING THE
LIFETIME OF THE PARTICIPANT, AN SAR SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT
OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  PRIOR TO THE EXERCISE OF
AN SAR, THE SAR SHALL NOT BE SUBJECT IN ANY MANNER TO

 

15

--------------------------------------------------------------------------------


 


ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.


 


8.                                       TERMS AND CONDITIONS OF RESTRICTED
STOCK AWARDS.

 

Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 


8.1                                 TYPES OF RESTRICTED STOCK AWARDS
AUTHORIZED.  RESTRICTED STOCK AWARDS MAY OR MAY NOT REQUIRE THE PAYMENT OF CASH
COMPENSATION FOR THE STOCK.  RESTRICTED STOCK AWARDS MAY BE GRANTED UPON SUCH
CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT LIMITATION, UPON
THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS DESCRIBED IN SECTION 9.4.  IF
EITHER THE GRANT OF A RESTRICTED STOCK AWARD OR THE LAPSING OF THE RESTRICTION
PERIOD IS TO BE CONTINGENT UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS,
THE COMMITTEE SHALL FOLLOW PROCEDURES SUBSTANTIALLY EQUIVALENT TO THOSE SET
FORTH IN SECTIONS 9.3 THROUGH 9.5(A).


 


8.2                                 PURCHASE PRICE.  THE PURCHASE PRICE, IF ANY,
FOR SHARES OF STOCK ISSUABLE UNDER EACH RESTRICTED STOCK AWARD AND THE MEANS OF
PAYMENT SHALL BE ESTABLISHED BY THE COMMITTEE IN ITS DISCRETION.


 


8.3                                 PURCHASE PERIOD.  A RESTRICTED STOCK AWARD
REQUIRING THE PAYMENT OF CASH CONSIDERATION SHALL BE EXERCISABLE WITHIN A PERIOD
ESTABLISHED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT NO RESTRICTED STOCK AWARD
GRANTED TO A PROSPECTIVE EMPLOYEE, PROSPECTIVE CONSULTANT OR PROSPECTIVE
DIRECTOR MAY BECOME EXERCISABLE PRIOR TO THE DATE ON WHICH SUCH PERSON COMMENCES
SERVICE.


 


8.4                                 VESTING AND RESTRICTIONS ON TRANSFER. 
SHARES ISSUED PURSUANT TO ANY RESTRICTED STOCK AWARD MAY OR MAY NOT BE MADE
SUBJECT TO VESTING CONDITIONS BASED UPON THE SATISFACTION OF SUCH SERVICE
REQUIREMENTS, CONDITIONS, RESTRICTIONS OR PERFORMANCE CRITERIA, INCLUDING,
WITHOUT LIMITATION, PERFORMANCE GOALS AS DESCRIBED IN SECTION 9.4, AS SHALL BE
ESTABLISHED BY THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
SUCH AWARD.  DURING ANY RESTRICTION PERIOD IN WHICH SHARES ACQUIRED PURSUANT TO
A RESTRICTED STOCK AWARD REMAIN SUBJECT TO VESTING CONDITIONS, SUCH SHARES MAY
NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF
OTHER THAN AS PROVIDED IN THE AWARD AGREEMENT OR AS PROVIDED IN SECTION 8.7. 
UPON REQUEST BY THE COMPANY, EACH PARTICIPANT SHALL EXECUTE ANY AGREEMENT
EVIDENCING SUCH TRANSFER RESTRICTIONS PRIOR TO THE RECEIPT OF SHARES OF STOCK
HEREUNDER AND SHALL PROMPTLY PRESENT TO THE COMPANY ANY AND ALL CERTIFICATES
REPRESENTING SHARES OF STOCK ACQUIRED HEREUNDER FOR THE PLACEMENT ON SUCH
CERTIFICATES OF APPROPRIATE LEGENDS EVIDENCING ANY SUCH TRANSFER RESTRICTIONS.

 

16

--------------------------------------------------------------------------------


 


8.5                                 VOTING RIGHTS; DIVIDENDS AND DISTRIBUTIONS. 
EXCEPT AS PROVIDED IN THIS SECTION, SECTION 8.4 AND ANY AWARD AGREEMENT, DURING
THE RESTRICTION PERIOD APPLICABLE TO SHARES SUBJECT TO A RESTRICTED STOCK AWARD,
THE PARTICIPANT SHALL HAVE ALL OF THE RIGHTS OF A SHAREHOLDER OF THE COMPANY
HOLDING SHARES OF STOCK, INCLUDING THE RIGHT TO VOTE SUCH SHARES AND TO RECEIVE
ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH SHARES. 
HOWEVER, IN THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR
ANY OTHER ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY
AS DESCRIBED IN SECTION 4.2, ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL
SECURITIES OR OTHER PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE
PARTICIPANT IS ENTITLED BY REASON OF THE PARTICIPANT’S RESTRICTED STOCK AWARD
SHALL BE IMMEDIATELY SUBJECT TO THE SAME VESTING CONDITIONS AS THE SHARES
SUBJECT TO THE RESTRICTED STOCK AWARD WITH RESPECT TO WHICH SUCH DIVIDENDS OR
DISTRIBUTIONS WERE PAID OR ADJUSTMENTS WERE MADE.


 


8.6                                 EFFECT OF TERMINATION OF SERVICE.  UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE IN THE GRANT OF A RESTRICTED STOCK AWARD AND
SET FORTH IN THE AWARD AGREEMENT, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY
REASON, WHETHER VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH OR
DISABILITY), THEN THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY SHARES
ACQUIRED BY THE PARTICIPANT PURSUANT TO A RESTRICTED STOCK AWARD WHICH REMAIN
SUBJECT TO VESTING CONDITIONS AS OF THE DATE OF THE PARTICIPANT’S TERMINATION OF
SERVICE IN EXCHANGE FOR THE PAYMENT OF THE PURCHASE PRICE, IF ANY, PAID BY THE
PARTICIPANT.  THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN AT ANY TIME ANY
REPURCHASE RIGHT IT MAY HAVE, WHETHER OR NOT SUCH RIGHT IS THEN EXERCISABLE, TO
ONE OR MORE PERSONS AS MAY BE SELECTED BY THE COMPANY.


 


8.7                                 NONTRANSFERABILITY OF RESTRICTED STOCK AWARD
RIGHTS.  PRIOR TO THE ISSUANCE OF SHARES OF STOCK PURSUANT TO A RESTRICTED STOCK
AWARD, RIGHTS TO ACQUIRE SUCH SHARES SHALL NOT BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY, EXCEPT TRANSFER BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION. 
ALL RIGHTS WITH RESPECT TO A RESTRICTED STOCK AWARD GRANTED TO A PARTICIPANT
HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY BY SUCH
PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


9.                                       TERMS AND CONDITIONS OF PERFORMANCE
AWARDS.

 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 


9.1                                 TYPES OF PERFORMANCE AWARDS AUTHORIZED. 
PERFORMANCE AWARDS MAY BE IN THE FORM OF EITHER PERFORMANCE SHARES OR
PERFORMANCE UNITS.  EACH AWARD AGREEMENT EVIDENCING A PERFORMANCE AWARD SHALL
SPECIFY THE NUMBER OF PERFORMANCE SHARES OR PERFORMANCE UNITS SUBJECT THERETO,
THE PERFORMANCE AWARD FORMULA, THE PERFORMANCE GOAL(S) AND PERFORMANCE PERIOD
APPLICABLE TO THE AWARD, AND THE OTHER TERMS, CONDITIONS AND RESTRICTIONS OF THE
AWARD.

 

17

--------------------------------------------------------------------------------


 


9.2                                 INITIAL VALUE OF PERFORMANCE SHARES AND
PERFORMANCE UNITS.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE IN GRANTING A
PERFORMANCE AWARD, EACH PERFORMANCE SHARE SHALL HAVE AN INITIAL VALUE EQUAL TO
THE FAIR MARKET VALUE OF ONE (1) SHARE OF STOCK, SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 4.2, ON THE EFFECTIVE DATE OF GRANT OF THE PERFORMANCE
SHARE.  EACH PERFORMANCE UNIT SHALL HAVE AN INITIAL VALUE DETERMINED BY THE
COMMITTEE.  THE FINAL VALUE PAYABLE TO THE PARTICIPANT IN SETTLEMENT OF A
PERFORMANCE AWARD DETERMINED ON THE BASIS OF THE APPLICABLE PERFORMANCE AWARD
FORMULA WILL DEPEND ON THE EXTENT TO WHICH PERFORMANCE GOALS ESTABLISHED BY THE
COMMITTEE ARE ATTAINED WITHIN THE APPLICABLE PERFORMANCE PERIOD ESTABLISHED BY
THE COMMITTEE.


 


9.3                                 ESTABLISHMENT OF PERFORMANCE PERIOD,
PERFORMANCE GOALS AND PERFORMANCE AWARD FORMULA.  IN GRANTING EACH PERFORMANCE
AWARD, THE COMMITTEE SHALL ESTABLISH IN WRITING THE APPLICABLE PERFORMANCE
PERIOD, PERFORMANCE AWARD FORMULA AND ONE OR MORE PERFORMANCE GOALS WHICH, WHEN
MEASURED AT THE END OF THE PERFORMANCE PERIOD, SHALL DETERMINE ON THE BASIS OF
THE PERFORMANCE AWARD FORMULA THE FINAL VALUE OF THE PERFORMANCE AWARD TO BE
PAID TO THE PARTICIPANT.  TO THE EXTENT COMPLIANCE WITH THE REQUIREMENTS UNDER
SECTION 162(M) WITH RESPECT TO “PERFORMANCE-BASED COMPENSATION” IS DESIRED, THE
COMMITTEE SHALL ESTABLISH THE PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA
APPLICABLE TO EACH PERFORMANCE AWARD NO LATER THAN THE EARLIER OF (A) THE DATE
NINETY (90) DAYS AFTER THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD OR
(B) THE DATE ON WHICH 25% OF THE PERFORMANCE PERIOD HAS ELAPSED, AND, IN ANY
EVENT, AT A TIME WHEN THE OUTCOME OF THE PERFORMANCE GOALS REMAINS SUBSTANTIALLY
UNCERTAIN.  ONCE ESTABLISHED, THE PERFORMANCE GOALS AND PERFORMANCE AWARD
FORMULA SHALL NOT BE CHANGED DURING THE PERFORMANCE PERIOD.  THE COMPANY SHALL
NOTIFY EACH PARTICIPANT GRANTED A PERFORMANCE AWARD OF THE TERMS OF SUCH AWARD,
INCLUDING THE PERFORMANCE PERIOD, PERFORMANCE GOAL(S) AND PERFORMANCE AWARD
FORMULA.


 


9.4                                 MEASUREMENT OF PERFORMANCE GOALS. 
PERFORMANCE GOALS SHALL BE ESTABLISHED BY THE COMMITTEE ON THE BASIS OF TARGETS
TO BE ATTAINED (“PERFORMANCE TARGETS”) WITH RESPECT TO ONE OR MORE MEASURES OF
BUSINESS OR FINANCIAL PERFORMANCE (EACH, A “PERFORMANCE MEASURE”), SUBJECT TO
THE FOLLOWING:


 


(A)                                  PERFORMANCE MEASURES.  PERFORMANCE MEASURES
SHALL HAVE THE SAME MEANINGS AS USED IN THE COMPANY’S FINANCIAL STATEMENTS, OR,
IF SUCH TERMS ARE NOT USED IN THE COMPANY’S FINANCIAL STATEMENTS, THEY SHALL
HAVE THE MEANING APPLIED PURSUANT TO GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
OR AS USED GENERALLY IN THE COMPANY’S INDUSTRY.  PERFORMANCE MEASURES SHALL BE
CALCULATED WITH RESPECT TO THE COMPANY AND EACH SUBSIDIARY CORPORATION
CONSOLIDATED THEREWITH FOR FINANCIAL REPORTING PURPOSES OR SUCH DIVISION OR
OTHER BUSINESS UNIT AS MAY BE SELECTED BY THE COMMITTEE.  FOR PURPOSES OF THE
PLAN, THE PERFORMANCE MEASURES APPLICABLE TO A PERFORMANCE AWARD SHALL BE
CALCULATED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, BUT
PRIOR TO THE ACCRUAL OR PAYMENT OF ANY PERFORMANCE AWARD FOR THE SAME
PERFORMANCE PERIOD AND EXCLUDING THE EFFECT (WHETHER POSITIVE OR NEGATIVE) OF
ANY CHANGE IN ACCOUNTING STANDARDS OR ANY EXTRAORDINARY, UNUSUAL OR NONRECURRING
ITEM, AS DETERMINED BY THE COMMITTEE, OCCURRING AFTER THE ESTABLISHMENT OF THE
PERFORMANCE GOALS APPLICABLE TO THE PERFORMANCE AWARD.  EACH SUCH ADJUSTMENT, IF
ANY, SHALL BE MADE SOLELY FOR THE PURPOSE OF PROVIDING A CONSISTENT BASIS FROM
PERIOD TO PERIOD FOR THE CALCULATION OF PERFORMANCE MEASURES IN ORDER TO PREVENT
THE DILUTION OR ENLARGEMENT OF THE PARTICIPANT’S RIGHTS WITH RESPECT TO A

 

18

--------------------------------------------------------------------------------


 


PERFORMANCE AWARD.  PERFORMANCE MEASURES MAY BE ONE OR MORE OF THE FOLLOWING, AS
DETERMINED BY THE COMMITTEE:  (I) SALES REVENUE; (II) GROSS MARGIN;
(III) OPERATING MARGIN; (IV) OPERATING INCOME; (V) PRE-TAX PROFIT; (VI) EARNINGS
BEFORE INTEREST, TAXES AND DEPRECIATION AND AMORTIZATION; (VII) NET INCOME;
(VIII) EXPENSES; (IX) THE MARKET PRICE OF THE STOCK; (X) EARNINGS PER SHARE;
(XI) RETURN ON SHAREHOLDER EQUITY; (XII) RETURN ON CAPITAL; (XIII) RETURN ON NET
ASSETS; (XIV) ECONOMIC VALUE ADDED; AND (XV) MARKET SHARE; (XVI) POST-TAX
PROFIT; (XVII) TOTAL SHAREHOLDER RETURN; (XVIII) CUSTOMER SATISFACTION; (XIX)
SAFETY; (XX) CUSTOMER SERVICE; OR (XXI) SUCH OTHER MEASURES AS DETERMINED BY THE
COMMITTEE CONSISTENT WITH THIS SECTION 9.4(A).


 


(B)                                 PERFORMANCE TARGETS.  PERFORMANCE TARGETS
MAY INCLUDE A MINIMUM, MAXIMUM, TARGET LEVEL AND INTERMEDIATE LEVELS OF
PERFORMANCE, WITH THE FINAL VALUE OF A PERFORMANCE AWARD DETERMINED UNDER THE
APPLICABLE PERFORMANCE AWARD FORMULA BY THE LEVEL ATTAINED DURING THE APPLICABLE
PERFORMANCE PERIOD.  A PERFORMANCE TARGET MAY BE STATED AS AN ABSOLUTE VALUE OR
AS A VALUE DETERMINED RELATIVE TO A STANDARD SELECTED BY THE COMMITTEE.


 


9.5                                 SETTLEMENT OF PERFORMANCE AWARDS.

 


(A)                                  DETERMINATION OF FINAL VALUE.  AS SOON AS
PRACTICABLE FOLLOWING THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO A
PERFORMANCE AWARD, THE COMMITTEE SHALL CERTIFY IN WRITING THE EXTENT TO WHICH
THE APPLICABLE PERFORMANCE GOALS HAVE BEEN ATTAINED AND THE RESULTING FINAL
VALUE OF THE AWARD EARNED BY THE PARTICIPANT AND TO BE PAID UPON ITS SETTLEMENT
IN ACCORDANCE WITH THE APPLICABLE PERFORMANCE AWARD FORMULA.


 


(B)                                 DISCRETIONARY ADJUSTMENT OF AWARD FORMULA. 
IN ITS DISCRETION, THE COMMITTEE MAY, EITHER AT THE TIME IT GRANTS A PERFORMANCE
AWARD OR AT ANY TIME THEREAFTER, PROVIDE FOR THE POSITIVE OR NEGATIVE ADJUSTMENT
OF THE PERFORMANCE AWARD FORMULA APPLICABLE TO A PERFORMANCE AWARD THAT IS NOT
INTENDED TO CONSTITUTE “QUALIFIED PERFORMANCE BASED COMPENSATION” TO A “COVERED
EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) (A “COVERED EMPLOYEE”) TO REFLECT
SUCH PARTICIPANT’S INDIVIDUAL PERFORMANCE IN HIS OR HER POSITION WITH THE
COMPANY OR SUCH OTHER FACTORS AS THE COMMITTEE MAY DETERMINE.  WITH RESPECT TO A
PERFORMANCE AWARD INTENDED TO CONSTITUTE QUALIFIED PERFORMANCE-BASED
COMPENSATION TO A COVERED EMPLOYEE, THE COMMITTEE SHALL HAVE THE DISCRETION TO
REDUCE SOME OR ALL OF THE VALUE OF THE PERFORMANCE AWARD THAT WOULD OTHERWISE BE
PAID TO THE COVERED EMPLOYEE UPON ITS SETTLEMENT NOTWITHSTANDING THE ATTAINMENT
OF ANY PERFORMANCE GOAL AND THE RESULTING VALUE OF THE PERFORMANCE AWARD
DETERMINED IN ACCORDANCE WITH THE PERFORMANCE AWARD FORMULA.


 


(C)                                  PAYMENT IN SETTLEMENT OF PERFORMANCE
AWARDS.  AS SOON AS PRACTICABLE FOLLOWING THE COMMITTEE’S DETERMINATION AND
CERTIFICATION IN ACCORDANCE WITH SECTIONS 9.5(A) AND (B), PAYMENT SHALL BE MADE
TO EACH ELIGIBLE PARTICIPANT (OR SUCH PARTICIPANT’S LEGAL REPRESENTATIVE OR
OTHER PERSON WHO ACQUIRED THE RIGHT TO RECEIVE SUCH PAYMENT BY REASON OF THE
PARTICIPANT’S DEATH) OF THE FINAL VALUE OF THE PARTICIPANT’S PERFORMANCE AWARD. 
PAYMENT OF SUCH AMOUNT SHALL BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION
THEREOF AS DETERMINED BY THE COMMITTEE.


 


9.6                                 VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS
AND DISTRIBUTIONS.  PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO
SHARES OF STOCK REPRESENTED BY PERFORMANCE SHARE AWARDS UNTIL THE DATE OF THE
ISSUANCE OF SUCH SHARES, IF ANY (AS EVIDENCED BY

 

19

--------------------------------------------------------------------------------


 


THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED
TRANSFER AGENT OF THE COMPANY).  HOWEVER, THE COMMITTEE, IN ITS DISCRETION, MAY
PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY PERFORMANCE SHARE AWARD THAT THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO
THE PAYMENT OF CASH DIVIDENDS ON STOCK HAVING A RECORD DATE PRIOR TO THE DATE ON
WHICH THE PERFORMANCE SHARES ARE SETTLED OR FORFEITED.  SUCH DIVIDEND
EQUIVALENTS, IF ANY, MAY BE CREDITED TO THE PARTICIPANT IN THE FORM OF CASH.  
DIVIDEND EQUIVALENTS WILL BE ACCUMULATED AND PAID TO THE EXTENT THAT PERFORMANCE
SHARES BECOME NONFORFEITABLE, AS DETERMINED BY THE COMMITTEE.  SETTLEMENT OF
DIVIDEND EQUIVALENTS WILL BE MADE IN CASH AND MAY BE PAID ON THE SAME BASIS AS
SETTLEMENT OF THE RELATED PERFORMANCE SHARE AS PROVIDED IN SECTION 9.5. 
DIVIDEND EQUIVALENTS SHALL NOT BE PAID WITH RESPECT TO PERFORMANCE UNITS.  IN
THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER
ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS
DESCRIBED IN SECTION 4.2, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE
PARTICIPANT’S PERFORMANCE SHARE AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE
UPON SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD
ENTITLED BY REASON OF THE SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE
PERFORMANCE SHARE AWARD, AND ALL SUCH NEW, SUBSTITUTED OR ADDITIONAL SECURITIES
OR OTHER PROPERTY SHALL BE IMMEDIATELY SUBJECT TO THE SAME PERFORMANCE GOALS AS
ARE APPLICABLE TO THE AWARD.


 


9.7                                 EFFECT OF TERMINATION OF SERVICE.  UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE IN THE GRANT OF A PERFORMANCE AWARD AND SET
FORTH IN THE AWARD AGREEMENT, THE EFFECT OF A PARTICIPANT’S TERMINATION OF
SERVICE ON THE PERFORMANCE AWARD SHALL BE AS FOLLOWS:


 


(A)                                  DEATH OR DISABILITY.  IF THE PARTICIPANT’S
SERVICE TERMINATES BECAUSE OF THE DEATH OR DISABILITY OF THE PARTICIPANT BEFORE
THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO THE PERFORMANCE AWARD,
THE FINAL VALUE OF THE PARTICIPANT’S PERFORMANCE AWARD SHALL BE DETERMINED BY
THE EXTENT TO WHICH THE APPLICABLE PERFORMANCE GOALS HAVE BEEN ATTAINED WITH
RESPECT TO THE ENTIRE PERFORMANCE PERIOD AND SHALL BE PRORATED BASED ON THE
NUMBER OF MONTHS OF THE PARTICIPANT’S SERVICE DURING THE PERFORMANCE PERIOD. 
PAYMENT SHALL BE MADE FOLLOWING THE END OF THE PERFORMANCE PERIOD IN ANY MANNER
PERMITTED BY SECTION 9.5.


 


(B)                                 OTHER TERMINATION OF SERVICE.  IF THE
PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON EXCEPT DEATH OR DISABILITY
BEFORE THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO THE PERFORMANCE
AWARD, SUCH AWARD SHALL BE FORFEITED IN ITS ENTIRETY; PROVIDED, HOWEVER, THAT IN
THE EVENT OF AN INVOLUNTARY TERMINATION OF THE PARTICIPANT’S SERVICE, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY WAIVE THE AUTOMATIC FORFEITURE OF ALL OR
ANY PORTION OF ANY SUCH AWARD.


 


9.8                                 NONTRANSFERABILITY OF PERFORMANCE AWARDS. 
PRIOR TO SETTLEMENT IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, NO
PERFORMANCE AWARD SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION,
SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY
CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER
BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO
A PERFORMANCE AWARD GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE
DURING HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE PARTICIPANT’S
GUARDIAN OR LEGAL REPRESENTATIVE.

 

20

--------------------------------------------------------------------------------


 


10.                                 TERMS AND CONDITIONS OF RESTRICTED STOCK
UNIT AWARDS.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 


10.1                           GRANT OF RESTRICTED STOCK UNIT AWARDS. 
RESTRICTED STOCK UNIT AWARDS MAY BE GRANTED UPON SUCH CONDITIONS AS THE
COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT LIMITATION, UPON THE ATTAINMENT OF
ONE OR MORE PERFORMANCE GOALS DESCRIBED IN SECTION 9.4.  IF EITHER THE GRANT OF
A RESTRICTED STOCK UNIT AWARD OR THE VESTING CONDITIONS WITH RESPECT TO SUCH
AWARD IS TO BE CONTINGENT UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS,
THE COMMITTEE SHALL FOLLOW PROCEDURES SUBSTANTIALLY EQUIVALENT TO THOSE SET
FORTH IN SECTIONS 9.3 THROUGH 9.5(A).


 


10.2                           VESTING.  RESTRICTED STOCK UNITS MAY OR MAY NOT
BE MADE SUBJECT TO VESTING CONDITIONS BASED UPON THE SATISFACTION OF SUCH
SERVICE REQUIREMENTS, CONDITIONS, RESTRICTIONS OR PERFORMANCE CRITERIA,
INCLUDING, WITHOUT LIMITATION, PERFORMANCE GOALS AS DESCRIBED IN SECTION 9.4, AS
SHALL BE ESTABLISHED BY THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT
EVIDENCING SUCH AWARD.


 


10.3                           VOTING RIGHTS, DIVIDEND EQUIVALENT RIGHTS AND
DISTRIBUTIONS.  PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES
OF STOCK REPRESENTED BY RESTRICTED STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF
SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY
OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).  HOWEVER, THE COMMITTEE,
IN ITS DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY RESTRICTED
STOCK UNIT AWARD THAT THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE DIVIDEND
EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON STOCK HAVING A
RECORD DATE PRIOR TO THE DATE ON WHICH RESTRICTED STOCK UNITS HELD BY SUCH
PARTICIPANT ARE SETTLED.  SUCH DIVIDEND EQUIVALENTS, IF ANY, SHALL BE PAID BY
CREDITING THE PARTICIPANT WITH ADDITIONAL WHOLE RESTRICTED STOCK UNITS AS OF THE
DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK.  THE NUMBER OF ADDITIONAL
RESTRICTED STOCK UNITS (ROUNDED TO THE NEAREST WHOLE NUMBER) TO BE SO CREDITED
SHALL BE DETERMINED BY DIVIDING (A) THE AMOUNT OF CASH DIVIDENDS PAID ON SUCH
DATE WITH RESPECT TO THE NUMBER OF SHARES OF STOCK REPRESENTED BY THE RESTRICTED
STOCK UNITS PREVIOUSLY CREDITED TO THE PARTICIPANT BY (B) THE FAIR MARKET VALUE
PER SHARE OF STOCK ON SUCH DATE.  SUCH ADDITIONAL RESTRICTED STOCK UNITS SHALL
BE SUBJECT TO THE SAME TERMS AND CONDITIONS AND SHALL BE SETTLED IN THE SAME
MANNER AND AT THE SAME TIME (OR AS SOON THEREAFTER AS PRACTICABLE) AS THE
RESTRICTED STOCK UNITS ORIGINALLY SUBJECT TO THE RESTRICTED STOCK UNIT AWARD. 
IN THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER
ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS
DESCRIBED IN SECTION 4.2, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE
PARTICIPANT’S RESTRICTED STOCK UNIT AWARD SO THAT IT REPRESENTS THE RIGHT TO
RECEIVE UPON SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR
OTHER PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD
ENTITLED BY REASON OF THE SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE

 

21

--------------------------------------------------------------------------------


 


AWARD, AND ALL SUCH NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY
SHALL BE IMMEDIATELY SUBJECT TO THE SAME VESTING CONDITIONS AS ARE APPLICABLE TO
THE AWARD.


 


10.4                           EFFECT OF TERMINATION OF SERVICE.  UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE IN THE GRANT OF A RESTRICTED STOCK UNIT
AWARD AND SET FORTH IN THE AWARD AGREEMENT, IF A PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON, WHETHER VOLUNTARY OR INVOLUNTARY (INCLUDING THE
PARTICIPANT’S DEATH OR DISABILITY), THEN THE PARTICIPANT SHALL FORFEIT TO THE
COMPANY ANY RESTRICTED STOCK UNITS PURSUANT TO THE AWARD WHICH REMAIN SUBJECT TO
VESTING CONDITIONS AS OF THE DATE OF THE PARTICIPANT’S TERMINATION OF SERVICE.


 


10.5                           SETTLEMENT OF RESTRICTED STOCK UNIT AWARDS.  THE
COMPANY SHALL ISSUE TO A PARTICIPANT ON THE DATE ON WHICH RESTRICTED STOCK UNITS
SUBJECT TO THE PARTICIPANT’S RESTRICTED STOCK UNIT AWARD VEST OR ON SUCH OTHER
DATE DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD
AGREEMENT ONE (1) SHARE OF STOCK (AND/OR ANY OTHER NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY PURSUANT TO AN ADJUSTMENT DESCRIBED IN
SECTION 10.3) FOR EACH RESTRICTED STOCK UNIT THEN BECOMING VESTED OR OTHERWISE
TO BE SETTLED ON SUCH DATE, SUBJECT TO THE WITHHOLDING OF APPLICABLE TAXES. 
NOTWITHSTANDING THE FOREGOING, IF PERMITTED BY THE COMMITTEE AND SET FORTH IN
THE AWARD AGREEMENT, THE PARTICIPANT MAY ELECT IN ACCORDANCE WITH TERMS
SPECIFIED IN THE AWARD AGREEMENT TO DEFER RECEIPT OF ALL OR ANY PORTION OF THE
SHARES OF STOCK OR OTHER PROPERTY OTHERWISE ISSUABLE TO THE PARTICIPANT PURSUANT
TO THIS SECTION.


 


10.6                           NONTRANSFERABILITY OF RESTRICTED STOCK UNIT
AWARDS.  PRIOR TO THE ISSUANCE OF SHARES OF STOCK IN SETTLEMENT OF A RESTRICTED
STOCK UNIT AWARD, THE AWARD SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY,
EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS
WITH RESPECT TO A RESTRICTED STOCK UNIT AWARD GRANTED TO A PARTICIPANT HEREUNDER
SHALL BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


11.                                 DEFERRED COMPENSATION AWARDS.

 


11.1                           ESTABLISHMENT OF DEFERRED COMPENSATION AWARD
PROGRAMS.  THIS SECTION 11 SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE BOARD OF
DIRECTORS TAKES ACTION THROUGH AMENDMENT TO THE PLAN AND SUCH AMENDMENT WILL
INCLUDE ALL MODIFICATIONS REQUIRED FOR THE PLAN TO COMPLY WITH THE PROVISIONS OF
CODE SECTION 409A.  THE COMMITTEE, IN ITS DISCRETION AND UPON SUCH TERMS AND
CONDITIONS AS IT MAY DETERMINE, MAY ESTABLISH ONE OR MORE PROGRAMS PURSUANT TO
THE PLAN UNDER WHICH:


 


(A)                                  PARTICIPANTS DESIGNATED BY THE COMMITTEE
WHO ARE INSIDERS OR OTHERWISE AMONG A SELECT GROUP OF HIGHLY COMPENSATED
EMPLOYEES MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE COMMITTEE, TO
REDUCE SUCH PARTICIPANT’S COMPENSATION OTHERWISE PAYABLE IN CASH (SUBJECT TO ANY
MINIMUM OR MAXIMUM REDUCTIONS IMPOSED BY THE COMMITTEE) AND TO BE GRANTED
AUTOMATICALLY AT SUCH TIME OR TIMES AS SPECIFIED BY THE COMMITTEE ONE OR MORE
AWARDS OF STOCK UNITS WITH RESPECT TO SUCH NUMBERS OF SHARES OF STOCK AS
DETERMINED IN ACCORDANCE WITH THE RULES OF THE PROGRAM ESTABLISHED BY THE
COMMITTEE AND HAVING SUCH OTHER TERMS AND CONDITIONS AS ESTABLISHED BY THE
COMMITTEE.

 

22

--------------------------------------------------------------------------------


 


(B)                                 PARTICIPANTS DESIGNATED BY THE COMMITTEE WHO
ARE INSIDERS OR OTHERWISE AMONG A SELECT GROUP OF HIGHLY COMPENSATED EMPLOYEES
MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE COMMITTEE, TO BE GRANTED
AUTOMATICALLY AN AWARD OF STOCK UNITS WITH RESPECT TO SUCH NUMBER OF SHARES OF
STOCK AND UPON SUCH OTHER TERMS AND CONDITIONS AS ESTABLISHED BY THE COMMITTEE
IN LIEU OF:


 

(I)                                     SHARES OF STOCK OTHERWISE ISSUABLE TO
SUCH PARTICIPANT UPON THE EXERCISE OF AN OPTION;

 

(II)                                  SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH
PARTICIPANT UPON THE EXERCISE OF AN SAR; OR

 

(III)                               CASH OR SHARES OF STOCK OTHERWISE ISSUABLE
TO SUCH PARTICIPANT UPON THE SETTLEMENT OF A PERFORMANCE AWARD OR PERFORMANCE
UNIT.

 


11.2                           TERMS AND CONDITIONS OF DEFERRED COMPENSATION
AWARDS.  DEFERRED COMPENSATION AWARDS GRANTED PURSUANT TO THIS SECTION 11 SHALL
BE EVIDENCED BY AWARD AGREEMENTS IN SUCH FORM AS THE COMMITTEE SHALL FROM TIME
TO TIME ESTABLISH.  NO SUCH DEFERRED COMPENSATION AWARD OR PURPORTED DEFERRED
COMPENSATION AWARD SHALL BE A VALID AND BINDING OBLIGATION OF THE COMPANY UNLESS
EVIDENCED BY A FULLY EXECUTED AWARD AGREEMENT.  AWARD AGREEMENTS EVIDENCING
DEFERRED COMPENSATION AWARDS MAY INCORPORATE ALL OR ANY OF THE TERMS OF THE PLAN
BY REFERENCE AND SHALL COMPLY WITH AND BE SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 


(A)                                  VESTING CONDITIONS.  DEFERRED COMPENSATION
AWARDS SHALL NOT BE SUBJECT TO ANY VESTING CONDITIONS.


 


(B)                                 TERMS AND CONDITIONS OF STOCK UNITS.


 

(I)                                     VOTING RIGHTS; DIVIDEND EQUIVALENT
RIGHTS AND DISTRIBUTIONS.  PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT
TO SHARES OF STOCK REPRESENTED BY STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF
SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY
OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).  HOWEVER, A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF
CASH DIVIDENDS ON STOCK HAVING A RECORD DATE PRIOR TO DATE ON WHICH STOCK UNITS
HELD BY SUCH PARTICIPANT ARE SETTLED.  SUCH DIVIDEND EQUIVALENTS SHALL BE PAID
BY CREDITING THE PARTICIPANT WITH ADDITIONAL WHOLE AND/OR FRACTIONAL STOCK UNITS
AS OF THE DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK.  THE METHOD OF
DETERMINING THE NUMBER OF ADDITIONAL STOCK UNITS TO BE SO CREDITED SHALL BE
SPECIFIED BY THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT.  SUCH
ADDITIONAL STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AND
SHALL BE SETTLED IN THE SAME MANNER AND AT THE SAME TIME (OR AS SOON THEREAFTER
AS PRACTICABLE) AS THE STOCK UNITS ORIGINALLY SUBJECT TO THE STOCK UNIT AWARD. 
IN THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER
ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS
DESCRIBED IN SECTION 4.2, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE
PARTICIPANT’S STOCK UNIT AWARD SO THAT IT REPRESENT THE RIGHT TO RECEIVE UPON
SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH

 

23

--------------------------------------------------------------------------------


 

THE PARTICIPANT WOULD BE ENTITLED BY REASON OF THE SHARES OF STOCK ISSUABLE UPON
SETTLEMENT OF THE AWARD.

 

(II)                                  SETTLEMENT OF STOCK UNIT AWARDS.  A
PARTICIPANT ELECTING TO RECEIVE AN AWARD OF STOCK UNITS PURSUANT TO THIS
SECTION 11, SHALL SPECIFY AT THE TIME OF SUCH ELECTION A SETTLEMENT DATE WITH
RESPECT TO SUCH AWARD.  THE COMPANY SHALL ISSUE TO THE PARTICIPANT AS SOON AS
PRACTICABLE FOLLOWING THE EARLIER OF THE SETTLEMENT DATE ELECTED BY THE
PARTICIPANT OR THE DATE OF TERMINATION OF THE PARTICIPANT’S SERVICE, A NUMBER OF
WHOLE SHARES OF STOCK EQUAL TO THE NUMBER OF WHOLE STOCK UNITS SUBJECT TO THE
STOCK UNIT AWARD.  SUCH SHARES OF STOCK SHALL BE FULLY VESTED, AND THE
PARTICIPANT SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL CONSIDERATION (OTHER
THAN APPLICABLE TAX WITHHOLDING) TO ACQUIRE SUCH SHARES.  ANY FRACTIONAL STOCK
UNIT SUBJECT TO THE STOCK UNIT AWARD SHALL BE SETTLED BY THE COMPANY BY PAYMENT
IN CASH OF AN AMOUNT EQUAL TO THE FAIR MARKET VALUE AS OF THE PAYMENT DATE OF
SUCH FRACTIONAL SHARE.

 

(III)                               NONTRANSFERABILITY OF STOCK UNIT AWARDS. 
PRIOR TO THEIR SETTLEMENT IN ACCORDANCE WITH THE PROVISION OF THE PLAN, NO STOCK
UNIT AWARD SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS
OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH RESPECT TO A STOCK
UNIT AWARD GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR
HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE.

 


12.                                 OTHER STOCK-BASED AWARDS.

 

In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.

 


13.                                 CHANGE IN CONTROL.

 


13.1                           EFFECT OF CHANGE IN CONTROL ON OPTIONS AND SARS. 
UNLESS OTHERWISE PROVIDED IN A FULLY EXECUTED WRITTEN AWARD AGREEMENT WITH THE
PARTICIPANT, UPON THE OCCURRENCE OF A CHANGE IN CONTROL ALL OUTSTANDING OPTIONS
AND SARS SHALL IMMEDIATELY VEST AND BECOME EXERCISEABLE IN FULL AND ANY SHARES
ACQUIRED UPON THE EXERCISE OF SUCH OPTIONS AND SARS SHALL NOT BE SUBJECT TO ANY
FURTHER VESTING CONDITION OR OTHER CONDITIONS.


 


13.2                           EFFECT OF CHANGE IN CONTROL ON RESTRICTED STOCK
AND OTHER AWARDS.  UNLESS OTHERWISE PROVIDED IN A FULLY EXECUTED WRITTEN AWARD
AGREEMENT WITH THE PARTICIPANT, UPON THE OCCURRENCE OF A CHANGE IN CONTROL, THE
VESTING CONDITION, RESTRICTION PERIOD OR PERFORMANCE GOAL APPLICABLE TO THE
SHARES SUBJECT TO A RESTRICTED STOCK AWARD OR OTHER AWARD HELD BY A PARTICIPANT
WHOSE SERVICE HAS NOT TERMINATED PRIOR TO THE CHANGE IN CONTROL SHALL BE
ACCELERATED AND/OR WAIVED AND THE AWARD SHALL BECOME PAYABLE TO THE EXTENT
SPECIFIED IN THE AWARD AGREEMENT.  ANY ACCELERATION, WAIVER, PAYMENT OR THE
LAPSING OF ANY RESTRICTION THAT WAS PERMISSIBLE SOLELY BY REASON OF THIS
SECTION 13.2 AND THE PROVISIONS OF THE APPLICABLE AWARD AGREEMENT SHALL BE
CONDITIONED UPON THE CHANGE IN CONTROL.

 

24

--------------------------------------------------------------------------------


 


14.                                 COMPLIANCE WITH SECURITIES LAW.

 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 


15.                                 TAX WITHHOLDING.

 


15.1                           TAX WITHHOLDING IN GENERAL.  THE COMPANY SHALL
HAVE THE RIGHT TO DEDUCT FROM ANY AND ALL PAYMENTS MADE UNDER THE PLAN, OR TO
REQUIRE THE PARTICIPANT, THROUGH PAYROLL WITHHOLDING, CASH PAYMENT OR OTHERWISE,
INCLUDING BY MEANS OF A CASHLESS EXERCISE OR NET EXERCISE OF AN OPTION, TO MAKE
ADEQUATE PROVISION FOR, THE FEDERAL, STATE, LOCAL AND FOREIGN TAXES, IF ANY,
REQUIRED BY LAW TO BE WITHHELD BY THE PARTICIPATING COMPANY GROUP WITH RESPECT
TO AN AWARD OR THE SHARES ACQUIRED PURSUANT THERETO.  THE COMPANY SHALL HAVE NO
OBLIGATION TO DELIVER SHARES OF STOCK, TO RELEASE SHARES OF STOCK FROM AN ESCROW
ESTABLISHED PURSUANT TO AN AWARD AGREEMENT, OR TO MAKE ANY PAYMENT IN CASH UNDER
THE PLAN UNTIL THE PARTICIPATING COMPANY GROUP’S TAX WITHHOLDING OBLIGATIONS
HAVE BEEN SATISFIED BY THE PARTICIPANT.


 


15.2                           WITHHOLDING IN SHARES.  THE COMPANY SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO DEDUCT FROM THE SHARES OF STOCK ISSUABLE
TO A PARTICIPANT UPON THE EXERCISE OR SETTLEMENT OF AN AWARD, OR TO ACCEPT FROM
THE PARTICIPANT THE TENDER OF, A NUMBER OF WHOLE SHARES OF STOCK HAVING A FAIR
MARKET VALUE, AS DETERMINED BY THE COMPANY, EQUAL TO ALL OR ANY PART OF THE TAX
WITHHOLDING OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP.  THE FAIR MARKET
VALUE OF ANY SHARES OF STOCK WITHHELD OR TENDERED TO SATISFY ANY SUCH TAX
WITHHOLDING OBLIGATIONS SHALL NOT EXCEED THE AMOUNT DETERMINED BY THE APPLICABLE
MINIMUM STATUTORY WITHHOLDING RATES.


 


16.                                 AMENDMENT OR TERMINATION OF PLAN.

 

The Board or the Committee may amend, suspend or terminate the Plan at any
time.  However, without the approval of the Company’s shareholders, there shall
be (a) no increase in the maximum aggregate number of shares of Stock that may
be issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c)  no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule.  No

 

25

--------------------------------------------------------------------------------


 

amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board or the Committee.  In
any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule. 
Notwithstanding the above, no amendment or termination of the Plan shall
accelerate the payment of any deferred compensation as prohibited by Code
Section 409A.

 


17.                                 MISCELLANEOUS PROVISIONS.

 


17.1                           REPURCHASE RIGHTS.  SHARES ISSUED UNDER THE PLAN
MAY BE SUBJECT TO ONE OR MORE REPURCHASE OPTIONS, OR OTHER CONDITIONS AND
RESTRICTIONS AS DETERMINED BY THE COMMITTEE IN ITS DISCRETION AT THE TIME THE
AWARD IS GRANTED.  THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN AT ANY TIME ANY
REPURCHASE RIGHT IT MAY HAVE, WHETHER OR NOT SUCH RIGHT IS THEN EXERCISABLE, TO
ONE OR MORE PERSONS AS MAY BE SELECTED BY THE COMPANY.  UPON REQUEST BY THE
COMPANY, EACH PARTICIPANT SHALL EXECUTE ANY AGREEMENT EVIDENCING SUCH TRANSFER
RESTRICTIONS PRIOR TO THE RECEIPT OF SHARES OF STOCK HEREUNDER AND SHALL
PROMPTLY PRESENT TO THE COMPANY ANY AND ALL CERTIFICATES REPRESENTING SHARES OF
STOCK ACQUIRED HEREUNDER FOR THE PLACEMENT ON SUCH CERTIFICATES OF APPROPRIATE
LEGENDS EVIDENCING ANY SUCH TRANSFER RESTRICTIONS.


 


17.2                           PROVISION OF INFORMATION.  EACH PARTICIPANT SHALL
BE GIVEN ACCESS TO INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT
INFORMATION GENERALLY MADE AVAILABLE TO THE COMPANY’S COMMON SHAREHOLDERS.

 


17.3                           RIGHTS AS EMPLOYEE, CONSULTANT OR NONEMPLOYEE
DIRECTOR.  NO PERSON, EVEN THOUGH ELIGIBLE PURSUANT TO SECTION 5, SHALL HAVE A
RIGHT TO BE SELECTED AS A PARTICIPANT, OR, HAVING BEEN SO SELECTED, TO BE
SELECTED AGAIN AS A PARTICIPANT.  NOTHING IN THE PLAN OR ANY AWARD GRANTED UNDER
THE PLAN SHALL CONFER ON ANY PARTICIPANT A RIGHT TO REMAIN AN EMPLOYEE,
CONSULTANT OR NONEMPLOYEE DIRECTOR OR INTERFERE WITH OR LIMIT IN ANY WAY ANY
RIGHT OF A PARTICIPATING COMPANY TO TERMINATE THE PARTICIPANT’S SERVICE AT ANY
TIME.  TO THE EXTENT THAT AN EMPLOYEE OF A PARTICIPATING COMPANY OTHER THAN THE
COMPANY RECEIVES AN AWARD UNDER THE PLAN, THAT AWARD SHALL IN NO EVENT BE
UNDERSTOOD OR INTERPRETED TO MEAN THAT THE COMPANY IS THE EMPLOYEE’S EMPLOYER OR
THAT THE EMPLOYEE HAS AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY.

 


17.4                           RIGHTS AS A SHAREHOLDER.  A PARTICIPANT SHALL
HAVE NO RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES COVERED BY AN AWARD
UNTIL THE DATE OF THE ISSUANCE OF SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE
ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE
COMPANY).  NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS, DISTRIBUTIONS OR OTHER
RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE SUCH SHARES ARE ISSUED,
EXCEPT AS PROVIDED IN SECTION 4.2 OR ANOTHER PROVISION OF THE PLAN.


 


17.5                           FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE FRACTIONAL SHARES UPON THE EXERCISE OR SETTLEMENT OF ANY
AWARD.


 


17.6                           SEVERABILITY.  IF ANY ONE OR MORE OF THE
PROVISIONS (OR ANY PART THEREOF) OF THIS PLAN SHALL BE HELD INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION SHALL BE MODIFIED SO AS TO MAKE IT
VALID, LEGAL AND ENFORCEABLE, AND THE VALIDITY, LEGALITY AND

 

26

--------------------------------------------------------------------------------


 


ENFORCEABILITY OF THE REMAINING PROVISIONS (OR ANY PART THEREOF) OF THE PLAN
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


17.7                           BENEFICIARY DESIGNATION.  SUBJECT TO LOCAL LAWS
AND PROCEDURES, EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION
OF A BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN TO WHICH THE
PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH BEFORE HE OR
SHE RECEIVES ANY OR ALL OF SUCH BENEFIT.  EACH DESIGNATION WILL REVOKE ALL PRIOR
DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE
COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING
WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME.  IF A MARRIED PARTICIPANT
DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS
OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S SPOUSE. 
IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS
LIVING AT THE TIME OF THE PARTICIPANT’S DEATH, THE COMPANY WILL PAY ANY
REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S LEGAL REPRESENTATIVE.


 


17.8                           UNFUNDED OBLIGATION.  PARTICIPANTS SHALL HAVE THE
STATUS OF GENERAL UNSECURED CREDITORS OF THE COMPANY.  ANY AMOUNTS PAYABLE TO
PARTICIPANTS PURSUANT TO THE PLAN SHALL BE UNFUNDED AND UNSECURED OBLIGATIONS
FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, TITLE I OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974.  NO PARTICIPATING COMPANY SHALL BE
REQUIRED TO SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO CREATE ANY
TRUSTS, OR ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH OBLIGATIONS.  THE
COMPANY SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY INVESTMENTS,
INCLUDING TRUST INVESTMENTS, WHICH THE COMPANY MAY MAKE TO FULFILL ITS PAYMENT
OBLIGATIONS HEREUNDER.  ANY INVESTMENTS OR THE CREATION OR MAINTENANCE OF ANY
TRUST OR ANY PARTICIPANT ACCOUNT SHALL NOT CREATE OR CONSTITUTE A TRUST OR
FIDUCIARY RELATIONSHIP BETWEEN THE COMMITTEE OR ANY PARTICIPATING COMPANY AND A
PARTICIPANT, OR OTHERWISE CREATE ANY VESTED OR BENEFICIAL INTEREST IN ANY
PARTICIPANT OR THE PARTICIPANT’S CREDITORS IN ANY ASSETS OF ANY PARTICIPATING
COMPANY.  THE PARTICIPANTS SHALL HAVE NO CLAIM AGAINST ANY PARTICIPATING COMPANY
FOR ANY CHANGES IN THE VALUE OF ANY ASSETS WHICH MAY BE INVESTED OR REINVESTED
BY THE COMPANY WITH RESPECT TO THE PLAN.  EACH PARTICIPATING COMPANY SHALL BE
RESPONSIBLE FOR MAKING BENEFIT PAYMENTS PURSUANT TO THE PLAN ON BEHALF OF ITS
PARTICIPANTS OR FOR REIMBURSING THE COMPANY FOR THE COST OF SUCH PAYMENTS, AS
DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION.  IN THE EVENT THE RESPECTIVE
PARTICIPATING COMPANY FAILS TO MAKE SUCH PAYMENT OR REIMBURSEMENT, A
PARTICIPANT’S (OR OTHER INDIVIDUAL’S) SOLE RECOURSE SHALL BE AGAINST THE
RESPECTIVE PARTICIPATING COMPANY, AND NOT AGAINST THE COMPANY.  A PARTICIPANT’S
ACCEPTANCE OF AN AWARD PURSUANT TO THE PLAN SHALL CONSTITUTE AGREEMENT WITH THIS
PROVISION.


 


17.9                           CHOICE OF LAW.  EXCEPT TO THE EXTENT GOVERNED BY
APPLICABLE FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THE PLAN AND EACH AWARD AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF ILLINOIS, WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.

 

27

--------------------------------------------------------------------------------